Exhibit 10.26

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Among

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

 

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO

 

   

FIFTH THIRD BANK, an Ohio banking

corporation

   

as Agent and L/C Issuer

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

DATED AS OF SEPTEMBER 2, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

 

HEADING

--------------------------------------------------------------------------------

  PAGE


--------------------------------------------------------------------------------

SECTION 1.

 

DEFINITIONS; INTERPRETATION

  1

        Section 1.1.

 

Definitions

  1

        Section 1.2.

 

Interpretation

  13

        Section 1.3.

 

Change in Accounting Principles

  14

SECTION 2.

 

THE CREDIT FACILITIES

  14

        Section 2.1.

 

Commitments

  14

        Section 2.2.

 

Letters of Credit

  15

        Section 2.3.

 

Applicable Interest Rates

  18

        Section 2.4.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

  19

        Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

  20

        Section 2.6.

 

Maturity of Loans

  21

        Section 2.7.

 

Prepayments

  21

        Section 2.8.

 

Place and Application of Payments

  21

        Section 2.9.

 

Commitment Terminations

  22

        Section 2.10.

 

The Notes

  23

        Section 2.11.

 

Fees

  23

        Section 2.12.

 

Swing Loans

  24

SECTION 3.

 

CONDITIONS PRECEDENT

  26

        Section 3.1.

 

All Credit Events

  26

        Section 3.2.

 

Initial Credit Event

  26

SECTION 4.

 

THE GUARANTIES

  28

        Section 4.1.

 

Guaranties

  28

        Section 4.2.

 

Further Assurances

  28

        Section 4.3.

 

Guarantor Release

  28

        Section 4.4.

 

Exclusion of Foreign Subsidiaries

  28

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

  28

        Section 5.1.

 

Organization and Qualification

  28

        Section 5.2.

 

Authority and Enforceability

  29

        Section 5.3.

 

Financial Reports

  29

        Section 5.4.

 

No Material Adverse Effect

  29

        Section 5.5.

 

Litigation and other Controversies

  29

        Section 5.6.

 

True and Complete Disclosure

  30

        Section 5.7.

 

Use of Proceeds; Margin Stock

  30

        Section 5.8.

 

Taxes

  30

        Section 5.9.

 

ERISA

  30

 

-i-



--------------------------------------------------------------------------------

        Section 5.10.

 

Material Subsidiaries

  30

        Section 5.11.

 

Compliance with Laws

  30

        Section 5.12.

 

Environmental Matters

  31

        Section 5.13.

 

Investment Company; Public Utility Holding Company

  31

        Section 5.14.

 

Intellectual Property

  31

        Section 5.15.

 

Good Title

  31

        Section 5.16.

 

Labor Relations

  32

        Section 5.17.

 

Indebtedness

  32

        Section 5.18.

 

Capitalization

  32

        Section 5.19.

 

Other Agreements

  32

        Section 5.20.

 

Governmental Authority and Licensing

  32

        Section 5.21.

 

Approvals

  32

        Section 5.22.

 

Affiliate Transactions

  33

        Section 5.23.

 

Solvency

  33

SECTION 6.

 

COVENANTS

  33

        Section 6.1.

 

Information Covenants

  33

        Section 6.2.

 

Inspections

  35

        Section 6.3.

 

Maintenance of Property, Insurance, Environmental Matters, etc

  35

        Section 6.4.

 

Preservation of Existence

  36

        Section 6.5.

 

Compliance with Laws

  36

        Section 6.6.

 

ERISA

  36

        Section 6.7.

 

Payment of Taxes

  37

        Section 6.8.

 

Contracts With Affiliates

  37

        Section 6.9.

 

No Changes in Fiscal Year

  37

        Section 6.10.

 

Change in the Nature of Business

  37

        Section 6.11.

 

Indebtedness

  37

        Section 6.12.

 

Liens

  38

        Section 6.13.

 

Consolidation, Merger, Sale of Assets, etc

  39

        Section 6.14.

 

Advances, Investments and Loans

  40

        Section 6.15.

 

Limitation on Restrictions

  42

        Section 6.16.

 

Notice of the Creation of Subsidiaries

  42

        Section 6.17.

 

Dividends and Other Restricted Payments

  42

        Section 6.18.

 

Financial Covenants

  42

        Section 6.19.

 

Limitation on Non-Material Subsidiaries

  42

SECTION 7.

 

EVENTS OF DEFAULT AND REMEDIES

  43

        Section 7.1.

 

Events of Default

  43

        Section 7.2.

 

Non-Bankruptcy Defaults

  45

        Section 7.3.

 

Bankruptcy Defaults

  45

        Section 7.4.

 

Collateral for Undrawn Letters of Credit

  45

        Section 7.5.

 

Notice of Default

  46

        Section 7.6.

 

Expenses

  46

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.

 

CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

  46

        Section 8.1.

 

Funding Indemnity

  46

        Section 8.2.

 

Illegality

  47

        Section 8.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

  47

        Section 8.4.

 

Yield Protection

  48

        Section 8.5.

 

Substitution of Lenders

  49

        Section 8.6.

 

Lending Offices

  49

        Section 8.7.

 

Discretion of Lender as to Manner of Funding

  50

SECTION 9.

 

THE AGENT

  50

        Section 9.1.

 

Appointment and Authorization of Agent

  50

        Section 9.2.

 

Agent and its Affiliates

  50

        Section 9.3.

 

Action by Agent

  50

        Section 9.4.

 

Consultation with Experts

  51

        Section 9.5.

 

Liability of Agent; Credit Decision

  51

        Section 9.6.

 

Indemnity

  51

        Section 9.7.

 

Resignation of Agent and Successor Agent

  52

        Section 9.8.

 

L/C Issuer

  53

        Section 9.9.

 

Designation of Additional Agents

  53

SECTION 10.

 

MISCELLANEOUS

  53

        Section 10.1.

 

Withholding Taxes

  53

        Section 10.2.

 

No Waiver, Cumulative Remedies

  54

        Section 10.3.

 

Non-Business Days

  54

        Section 10.4.

 

Documentary Taxes

  55

        Section 10.5.

 

Survival of Representations

  55

        Section 10.6.

 

Survival of Indemnities

  55

        Section 10.7.

 

Sharing of Set-Off

  55

        Section 10.8.

 

Notices

  55

        Section 10.9.

 

Counterparts

  56

        Section 10.10.

 

Successors and Assigns

  56

        Section 10.11.

 

Participants

  56

        Section 10.12.

 

Assignments

  57

        Section 10.13.

 

Amendments

  58

        Section 10.14.

 

Headings

  58

        Section 10.15.

 

Costs and Expenses; Indemnification

  58

        Section 10.16.

 

Set-off

  59

        Section 10.17.

 

Entire Agreement

  59

        Section 10.18.

 

Governing Law

  59

        Section 10.19.

 

Severability of Provisions

  59

        Section 10.20.

 

Excess Interest

  60

        Section 10.21.

 

Lender’s Obligations Several

  60

        Section 10.23.

 

Submission to Jurisdiction; Waiver of Jury Trial

  60

        Section 10.24

 

Confidentiality

  61

        Signature Page

      S-1

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT A

   —   

Notice of Payment Request

EXHIBIT B

   —   

Notice of Borrowing

EXHIBIT C

   —   

Notice of Continuation/Conversion

EXHIBIT D-1

   —   

Revolving Note

EXHIBIT D-2

   —   

Swing Note

EXHIBIT E

   —   

Compliance Certificate

EXHIBIT F

   —   

Assignment and Acceptance

SCHEDULE 1

   —   

Commitments

SCHEDULE 5.10

   —   

Subsidiaries

SCHEDULE 5.17

   —   

Existing Indebtedness

SCHEDULE 5.18

   —   

Capitalization

SCHEDULE 6.12

   —   

Existing Liens

SCHEDULE 6.14

   —   

Existing Investments

 

-iv-



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of September 2, 2004, by and among
AMERICAN PHARMACEUTICAL PARTNERS, INC., a Delaware corporation (the “Borrower”),
the various institutions from time to time party to this Agreement, as Lenders,
FIFTH THIRD BANK, an Ohio banking corporation, as Agent and L/C Issuer and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent.

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement. In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:

 

SECTION 1. DEFINITIONS; INTERPRETATION.

 

Section 1.1. Definitions. The following terms when used herein shall have the
following meanings:

 

“Acquired Business” means: (a) any Person, a controlling interest in the capital
stock or other equity interests of which is acquired after the date hereof by
the Borrower or any of its Subsidiaries, (b) any assets constituting all or a
discrete business or operating unit of the seller acquired after the date hereof
by the Borrower or any of its Subsidiaries or (c) any product or product lines
acquired after the date hereof by the Borrower or any of its Subsidiaries, in
each case pursuant to a Permitted Acquisition in accordance with the terms of
this Agreement.

 

“Acquired Indebtedness” means Indebtedness of an Acquired Business acquired by
the Borrower and/or any of its Subsidiaries after the Closing Date, if such
Indebtedness was outstanding prior to the time such Acquired Business was
acquired and was not created in contemplation of or in connection with the
acquisition thereof.

 

“Additional Commitments” is defined in Section 2.1(b) hereof.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (i) LIBOR, divided by (ii) one minus the Reserve
Percentage.

 

“Agent” means Fifth Third Bank, an Ohio banking corporation, as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.7 hereof.

 

“Agent’s Quoted Rate” is defined in Section 2.12 hereof.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for



--------------------------------------------------------------------------------

the election of directors or governing body of a corporation or 20% or more of
the partnership or other ownership interest of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.11 hereof,
until the first Pricing Date, the rates per annum shown opposite Level I below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

--------------------------------------------------------------------------------

 

LEVERAGE

RATIO FOR

SUCH

PRICING DATE

--------------------------------------------------------------------------------

  APPLICABLE MARGIN FOR
BASE RATE LOANS AND
FOR REIMBURSEMENT
OBLIGATIONS SHALL BE:


--------------------------------------------------------------------------------

    APPLICABLE MARGIN FOR
EURODOLLAR LOANS AND
LETTER OF CREDIT FEE
SHALL BE:


--------------------------------------------------------------------------------

    APPLICABLE MARGIN
COMMITMENT FEE SHALL
BE:


--------------------------------------------------------------------------------

 

I

  Less than 1.00 to 1.0   -.50 %   .75 %   .25 %

II

  Less than 1.50 to 1.0, but greater than or equal to 1.00 to 1.0   -.50 %  
1.00 %   .25 %

III

  Less than 2.00 to 1.0, but greater than or equal to 1.50 to 1.0   0.00 %  
1.25 %   .25 %

IV

  Less than 2.50 to 1.0, but greater than or equal to 2.00 to 1.0   0.00 %  
1.50 %   .30 %

V

  Greater than or equal to 2.50 to 1.0   0.00 %   1.75 %   .35 %

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2004, the date on which the Agent
is in receipt of the Borrower’s financial statements (and, in the case of the
year-end financial statements, audit report) for the most recently ended fiscal
quarter, pursuant to Section 6.1 hereof. The Applicable Margin shall be
established based on the Leverage Ratio for the most recently completed fiscal
quarter and the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date. If the Borrower has not delivered its
financial statements by the date such financial statements (and, in the case of
the year-end financial statements, audit report) are required to be delivered
under Section 6.1 hereof, from the due date of such financial statements (and,
if applicable, audit report) until such financial statements (and, if
applicable, audit report) are delivered, the Applicable Margin shall be raised
one level from the existing Applicable Margin level. If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the Applicable Margin established by such financial
statements shall be in effect from the Pricing

 

-2-



--------------------------------------------------------------------------------

Date that occurs after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date. Each determination of the Applicable
Margin made by the Agent in accordance with the foregoing shall be presumptively
correct absent manifest error.

 

“Application” is defined in Section 2.2(b) hereof.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2 hereof or on any update of any
such list provided by the Borrower to the Agent, or any further or different
officers of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Agent.

 

“Auto-Extension Letter of Credit” is defined in Section 2.2(g) hereof.

 

“Base Rate” means for any day the greater of: (i) the rate of interest announced
by the Agent from time to time as its “primerate” as in effect on such day, with
any change in the Base Rate resulting from a change in said prime rate to be
effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Agent’s best or lowest rate) and (ii)
the sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.3(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as requested by the Borrower pursuant
to Section 2.4(a) hereof. Borrowings of Swing Loans are made by the Agent in
accordance with the procedures set forth in Section 2.12 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Cincinnati, Ohio and Chicago,
Illinois and, if the applicable Business Day relates to the advance or
continuation of, or conversion into, or payment of a Eurodollar Loan, on which
banks are dealing in U.S. Dollar deposits in the interbank eurodollar market in
London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

-3-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Equivalents” shall mean, as to any Person, Cash Equivalents, as such term
is defined in the Borrower’s temporary investment policy as approved by the
Borrower’s board of directors from time to time, which temporary investment
policy and any changes thereto approved by the Borrower’s board of directors
shall be delivered to the Agent.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601et seq., and any future amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding equity interests of the Borrower on a fully-diluted basis
whether in a single transaction or a series of related transactions, other than
acquisitions of such interests by American BioScience, Inc., a California
corporation, (b) the failure of individuals who are members of the board of
directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner acceptable to the Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral Account” is defined in Section 7.4 hereof.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans and Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof.

 

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any

 

-4-



--------------------------------------------------------------------------------

such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

 

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Dollars” and “$” each means the lawful currency of the United States of
America.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum of all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period, (b) federal, state, and local income
taxes for such period, and (c) depreciation of fixed assets and amortization of
intangible assets for such period; provided that there shall be excluded from
EBITDA all revenues received and expenses incurred during such period in respect
of Abraxane for all such periods ending on or before March 31, 2005.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with a Release of
Hazardous Material, (c) from any abatement, removal, remedial, corrective or
response action in connection with a Release of Hazardous Materials,
Environmental Law or order of a governmental authority or (d) from any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.

 

-5-



--------------------------------------------------------------------------------

“Environmental Law” means any Legal Requirement pertaining to (a) the protection
of health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the manufacture, use, generation,
transportation, treatment, storage, disposal, Release, threatened Release,
abatement, removal, remediation or handling of, or exposure to, any Hazardous
Material or (e) any Release to air, land, surface water or groundwater, and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
2.3(b) hereof.

 

“Event of Default” means any event or condition identified as such in Section
7.1 hereof.

 

“Federal Funds Rate” means for any day the rate determined by the Agent to be
the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the rates per annum quoted to the Agent at approximately 10:00 a.m. (Cincinnati
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by two or more
Federal funds brokers selected by the Agent for sale to the Agent at face value
of Federal funds in the secondary market in an amount equal or comparable to the
principal amount owed to the Agent for which such rate is being determined.

 

“Fee Letter” means that letter agreement between the Agent and the Borrower
dated July 8, 2004.

 

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

-6-



--------------------------------------------------------------------------------

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or commodity values, including, without limitation, any interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “syntheticlease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables arising in the ordinary course of business.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Period” means the period commencing on the date a Borrowing of Loans
is advanced, continued or created by conversion and ending: (a) in the case of
Base Rate Loans, on the last day of the calendar month in which such Borrowing
is advanced, continued or created by conversion (or on the last day of the
following calendar month if such Loan is advanced, continued or created by
conversion on the last day of a calendar month), (b) in the case of a Eurodollar
Loan, 1, 2 or 3 months thereafter, as selected by Borrower in its notice
delivered pursuant to Section 2.4 hereof and (c) in the case of a Swing Loan, on
the date 5 days after such Swing Loan is advanced; provided, however, that:

 

(i) any Interest Period for a Borrowing consisting of Base Rate Loans that
otherwise would end after the Termination Date shall end on the Termination
Date;

 

-7-



--------------------------------------------------------------------------------

(ii) no Interest Period with respect to any portion of the Loans shall extend
beyond the Termination Date;

 

(iii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

 

(iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“L/C Issuer” means Fifth Third Bank, an Ohio banking corporation, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes Fifth Third Bank, an Ohio banking corporation and
the other financial institutions from time to time party to this Agreement,
including each assignee Lender pursuant to Section 10.12 hereof.

 

“Lending Office” is defined in Section 8.6 hereof.

 

“Letter of Credit” is defined in Section 2.2(a) hereof.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters then ended.

 

-8-



--------------------------------------------------------------------------------

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in Dollars in immediately available funds are offered
to the Agent at 11:00 a.m. (London, England time) 2 Business Days before the
beginning of such Interest Period by 3 or more major banks in the interbank
eurodollar market selected by the Agent for delivery on the first day of and for
a period equal to such Interest Period and in an amount equal or comparable to
the principal amount of the Eurodollar Loan scheduled to be made by the Agent as
part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in Dollars for a period equal to such Interest Period, which
appears on the Telerate Page 3750 as of 11:00 a.m. (London, England time) on the
day 2 Business Days before the commencement of such Interest Period.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

 

“Loan Documents” means this Agreement, the Notes, the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith but shall not include any Hedge
Agreement with any Lender or any of its Affiliates.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Borrower or any
Subsidiary to perform its material obligations under any Loan Document to which
it is a party or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary of any
Loan Document to which it is a party or the rights and remedies of the Agent and
the Lenders thereunder.

 

“Material Subsidiary” means any Subsidiary of the Borrower for which (a) the
book value of the assets of such Subsidiary exceeds 10% of the value of the
consolidated assets of the Borrower and its Subsidiaries, or (b) the revenues of
such Subsidiary during any fiscal year of the Borrower exceed 10% of the
consolidated revenues of the Borrower and its Subsidiaries for such year or (c)
the Borrower has provided written notice to the Agent that it is designating
such Subsidiary as a Material Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

-9-



--------------------------------------------------------------------------------

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income the net income (or net loss) of any Person accrued prior to the date it
becomes a Subsidiary of, or has merged into or consolidated with, the Borrower
or another Subsidiary.

 

“Net Worth” means, at any time the same is to be determined, total shareholder’s
equity (including capital stock, additional paid-in capital, and retained
earnings after deducting treasury stock, but excluding minority interests in
Subsidiaries) which would appear on the balance sheet of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Non-Extension Notice Date” is defined in Section 2.2(g) hereof.

 

“Notes” means and includes the Revolving Notes and the Swing Note.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“Participating Interest” is defined in Section 2.2(d) hereof.

 

“Participating Lender” is defined in Section 2.2(d) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in Reimbursement Obligations) of the aggregate principal amount of all
Revolving Loans, Swing Line Loans and L/C Obligations then outstanding.

 

“Permitted Acquisition” means any acquisition that is not a Hostile Acquisition
by the Borrower or any Material Subsidiary thereof of a controlling interest in
the capital stock or other equity interests of, all or substantially all of the
assets of, or a business, unit or division of, any Person; provided that (a)
after giving pro forma effect to such acquisition (including any Acquired
Indebtedness incurred in connection with such acquisition), the Borrower shall
be in compliance with the other covenants contained in Section 6.18, in each
case recomputed as at the last day of the most recently ended fiscal quarter of
the Borrower for which the relevant information is available as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance (as demonstrated, in a certificate of an officer of Borrower
delivered to the Agent, prior to the consummation of such acquisition), and (b)
no Default or Event of Default shall have occurred and be continuing, or would
occur after giving effect to such acquisition.

 

-10-



--------------------------------------------------------------------------------

“Permitted Lien” is defined in Section 6.12 hereof.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Reimbursement Obligation” is defined in Section 2.2(c) hereof.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
aggregate Commitments constitute 51% or more of the sum of the total
Commitments, provided that if the Commitments are terminated pursuant to the
terms of this Agreement, “Required Lenders” means as of the date of
determination thereof, Lenders whose outstanding Loans and interests in Swing
Line Loans and Letters of Credit constitute 51% or more of the sum of the total
outstanding Loans and interests in Swing Line Loans and Letters of Credit.

 

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account

 

-11-



--------------------------------------------------------------------------------

any transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

 

“Responsible Officer” means each of the following officers of the Borrower:
president, chief operating officer, chief financial officer and general counsel.

 

“Revolving Credit” means the credit facility for making Loans and issuing
Letters of Credit described in Sections 2.1 and 2.2 hereof.

 

“Revolving Loan” is defined in Section 2.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10 hereof.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.12 hereof.

 

“Swing Line Sublimit” means $20,000,000, as reduced pursuant to the terms
hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 2.12 hereof.

 

“Swing Note” is defined in Section 2.10 hereof.

 

“Tangible Net Worth” means, at any time the same is to be determined, Net Worth
less the sum of (a) the aggregate book value of all assets which would be
classified as intangible assets under GAAP, including, without limitation,
goodwill, patents, trademarks, trade names, copyrights, franchises and deferred
charges (including, without limitation, unamortized debt discount and expense,
organization costs and deferred research and development expense) and similar
assets and (b) the write-up of assets above cost.

 

“Taxes” is defined in Section 6.7 hereof.

 

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

 

-12-



--------------------------------------------------------------------------------

“Termination Date” means September 1, 2007, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.9, 7.2 or 7.3 hereof.

 

“Total Capitalization” means, at any time the same is to be determined, the sum
of Total Funded Debt plus Net Worth.

 

“Total Commitments” means the aggregate amount of the Commitments which shall
initially be One Hundred Million Dollars ($100,000,000); as such amount may be
increased pursuant to the provisions of Section 2.1 or decreased pursuant to the
provisions of (a) Section 2.9 or (b) other applicable provisions of this
Agreement.

 

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Borrower and its Subsidiaries at such time.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans and L/C
Obligations.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

Section 1.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to
Cincinnati, Ohio, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are

 

-13-



--------------------------------------------------------------------------------

inconsistent with the specific provisions of this Agreement. All terms that are
used in this Agreement which are defined in the Uniform Commercial Code of the
State of Illinois as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Agreement
shall otherwise specifically provide.

 

Section 1.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

SECTION 2. THE CREDIT FACILITIES.

 

Section 2.1. Commitments. (a) Revolving Credit Facility. Prior to the
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make revolving loans (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”) in Dollars to the
Borrower from time to time up to the amount of such ender’s Commitment. Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Percentages. As provided in Section 2.4(a), and subject to
the terms hereof, the Borrower may elect that each Borrowing of Revolving Loans
be either Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
reborrowed before the Termination Date, subject to the terms and conditions
hereof.

 

(b) Commitment Increases. The Borrower shall be entitled to request that the
Total Commitments be increased by an aggregate amount not to exceed Fifty
Million Dollars ($50,000,000) (such additional Commitments are referred to
herein as the “Additional Commitments”);provided that in no event shall the
aggregate Total Commitments exceed at any time One Hundred Fifty Million Dollars
($150,000,000); and provided further that (i) no Default or Event of Default
then exists, (ii) the Borrower gives the Lenders thirty (30) days prior written
notice of such election, (iii) no Lender shall be obligated to increase such
Lender’s Commitment without such Lender’s written consent, which may be withheld
in such Lender’s sole discretion, (iv) the Agent is able to arrange, on a best
efforts basis, any needed Additional Commitment amounts, which Commitments shall
be subject to the terms hereof and the other Loan

 

-14-



--------------------------------------------------------------------------------

Documents, (v) the Borrower has paid to the Agent, for the ratable benefit of
the Lenders providing the Additional Commitments, a closing fee equal to 0.20%
of the total amount of the Additional Commitments, and (vi) any Person providing
any Additional Commitment amount must be reasonably acceptable to the Agent, the
L/C Issuer and the Borrower, if such Person is not already a Lender. In
connection with any such increase in the Total Commitments the parties shall
execute any documents reasonably requested in connection with or to evidence
such increase, including without limitation an amendment to this Agreement.

 

(c) Adjustments. On the date (“Funding Date”) of any future increase in the
Total Commitments permitted by this Agreement, which date shall be designated by
the Agent, each Lender who has an Additional Commitment shall fund to the Agent
such amounts as may be required to cause each such Lender to hold its Percentage
of Revolving Loans based upon the Commitments as of such Funding Date, and the
Agent shall distribute the funds so received to the other Lenders in such
amounts as may be required to cause each of them to hold its Percentage of
Revolving Loans as of such Funding Date. The Lenders receiving such amounts to
be applied to Eurodollar Loans may demand payment of the breakage costs under
Section 8.1 hereof as though the Borrower had elected to prepay such Eurodollar
Loans on such date and the Borrower shall pay the amount so demanded as provided
in Section 8.1. The first payment of interest and letter of credit fees received
by the Agent after such Funding Date shall be paid to the Lenders in amounts
adjusted to reflect the adjustments of their respective Percentages as of the
Funding Date. On the Funding Date each Lender shall be deemed to have either
sold or purchased, as applicable, Participating Interests so that upon
consummation of all such sales and purchases each Lender, other than the Lender
acting as the L/C Issuer, holds an undivided participating interest in each
Letter of Credit and each Reimbursement Obligation equal to such Lender’s
Percentage as of such Funding Date.

 

Section 2.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
Borrower’s account in an aggregate undrawn face amount up to the L/C Sublimit.
Each Lender shall be obligated to reimburse the L/C Issuer for such Lender’s
Percentage of the amount of each drawing under a Letter of Credit and,
accordingly, each Letter of Credit shall constitute usage of the Commitment of
each Lender pro rata in an amount equal to its Percentage of the L/C Obligations
then outstanding.

 

(b) Applications. Subject to Section 2.2(g), at any time before the Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in Dollars, in form and substance acceptable to the L/C
Issuer, with expiration dates no later than the earlier of 12 months from the
date of issuance (or which are cancelable not later than 12 months from the date
of issuance and each renewal) or 30 days prior to the Termination Date, in an
aggregate face amount as set forth above, upon the receipt of a duly executed
application for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.11 hereof, and (ii) if the L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit on the
date such drawing is paid (including pursuant to a Borrowing under Section
2.4(c) hereof), the Borrower’s obligation to reimburse the

 

-15-



--------------------------------------------------------------------------------

L/C Issuer for the amount of such drawing shall bear interest (which the
Borrower hereby promises to pay) from and after the date such drawing is paid at
a rate per annum equal to the sum of 2% plus the Applicable Margin plus the Base
Rate from time to time in effect (computed on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed). Without
limiting the foregoing, the L/C Issuer’s obligation to issue, amend or extend
the expiration date of a Letter of Credit is subject to the terms or conditions
of this Agreement (including the conditions set forth in Section 3.1 and the
other terms of this Section 2.2).

 

(c) The Reimbursement Obligations. Subject to Section 2.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 1:00 p.m. (Cincinnati time) on the date when each drawing
is to be paid if the Borrower has been informed of such drawing by the L/C
Issuer on or before 11:00 a.m. (Cincinnati time) on the date when such drawing
is to be paid or, if notice of such drawing is given to the Borrower after 11:00
a.m. (Cincinnati time) on the date when such drawing is to be paid, by the end
of such day, in immediately available funds at the Agent’s principal office in
Cincinnati, Ohio or such other office as the Agent may designate in writing to
the Borrower, and the Agent shall thereafter cause to be distributed to the L/C
Issuer such amount(s) in like funds. If the Borrower does not make any such
reimbursement payment on the date due (including with the proceeds of a
Borrowing pursuant to Section 2.4 hereof) and the Participating Lenders fund
their participations in the manner set forth in Section 2.2(d) below, then all
payments thereafter received by the Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 2.2(d)
below.

 

(d) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer) severally and not jointly agrees to purchase from the L/C Issuer,
and the L/C Issuer hereby agrees to sell to each such Lender (a “Participating
Lender”), an undivided participating interest (a “Participating Interest”) to
the extent of its Percentage in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon Borrower’s failure to pay
any Reimbursement Obligation on the date and at the time required, or if the L/C
Issuer is required at any time to return to the Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A hereto from
the L/C Issuer (with a copy to the Agent) to such effect, if such certificate is
received before 1:00 p.m. (Cincinnati time), or not later than 1:00 p.m.
(Cincinnati time) the following Business Day, if such certificate is received
after such time, pay to the Agent for the account of the L/C Issuer an amount
equal to such Participating Lender’s Percentage of such unpaid Reimbursement
Obligation together with interest on such amount accrued from the date the L/C
Issuer made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to: (i) from the date the L/C
Issuer made the related payment to the date 2 Business Days after payment by
such Participating Lender is due hereunder, the Federal Funds Rate for each such
day and (ii) from the date 2 Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day. Each such
Participating Lender shall, after making its appropriate payment, be entitled to
receive its Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Percentage thereof as a Lender hereunder.

 

-16-



--------------------------------------------------------------------------------

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.2 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Agent, any Lender or any other Person. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Commitment of any Lender, and each payment by a Participating Lender under this
Section 2.2 shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrower) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from the L/C Issuer’s gross negligence or willful misconduct) that the
L/C Issuer may suffer or incur in connection with any Letter of Credit issued by
it. The obligations of the Participating Lenders under this Section 2.2(e) and
all other parts of this Section 2.2 shall survive termination of this Agreement
and of all Applications, Letters of Credit, and all drafts and other documents
presented in connection with drawings thereunder.

 

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Agent of each request for
the issuance of a Letter of Credit, each such notice to be accompanied by a
properly completed and executed Application for the requested Letter of Credit
and, in the case of an extension or an increase in the amount of a Letter of
Credit, a written request therefor, in a form acceptable to the Agent and the
L/C Issuer, in each case, together with the fees called for by this Agreement.
The Agent shall promptly notify the L/C Issuer of the Agent’s receipt of each
such notice and the L/C Issuer shall promptly notify the Agent and the Lenders
of the issuance of a Letter of Credit.

 

(g) Auto-Extension Letters of Credit. If the Borrower requests in an Application
a Letter of Credit that has automatic extension provisions with respect to such
Letters of Credit’s expiration date (each, an “Auto-Extension Letter of
Credit”),the L/C Issuer shall, subject to the terms and conditions hereof, issue
such an Auto-Extension Letter of Credit; provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”)in each such twelve-month
period to be determined at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension of an Auto-Extension
Letter of Credit. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit pursuant to the terms of such
Letter of Credit; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue

 

-17-



--------------------------------------------------------------------------------

such Letter of Credit in its revised form (as extended) under the terms hereof,
or (B) the L/C Issuer has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension or (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.1
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

Section 2.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, continued or created by conversion from a
Eurodollar Loan until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).

 

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise).

 

(c) Default Rate. While any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans owing by it
at a rate per annum equal to:

 

(i) for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of 2.0% per annum plus the Applicable Margin plus the Base Rate
from time to time in effect; and

 

(ii) for any Eurodollar Loan or any Swing Loan bearing interest at the Agent’s
Quoted Rate, the sum of 2.0% per annum plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;

 

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Agent, acting at the
request or with the consent of the Required Lenders, with written notice to the
Borrower. While any Event of Default exists or after acceleration, interest
shall be paid on demand of the Agent at the request or with the consent of the
Required Lenders.

 

-18-



--------------------------------------------------------------------------------

(d) Rate Determinations. The Agent shall determine each interest rate applicable
to the Loans and the Reimbursement Obligations hereunder, and its determination
thereof shall be presumptively correct, except in the case of manifest error.

 

Section 2.4. Manner of Borrowing Loans and Designating Applicable Interest
Rates.

 

(a) Notice to the Agent. The Borrower shall give notice to the Agent by no later
than 12:00 noon (Cincinnati time): (i) at least 3 Business Days before the date
on which the Borrower requests the Lenders to advance a Borrowing of Eurodollar
Loans and (ii) on the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice. Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to Section 2.5 hereof, a portion
thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans,
on any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower. The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Agent by telephone or telecopy
(which notice shall be irrevocable once given and, if by telephone, shall be
promptly confirmed in writing), substantially in the form attached hereto as
Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Agent. Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 12:00 noon
(Cincinnati time) at least 3 Business Days before the date of the requested
continuation or conversion. All notices concerning the advance, continuation or
conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto. The Borrower agrees that the Agent may rely on any such
telephonic or telecopy notice given by any person the Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Agent has acted
in reliance thereon.

 

(b) Notice to the Lenders. The Agent shall give prompt telephonic or telecopy
notice to each Lender of any notice from the Borrower received pursuant to
Section 2.4(a) above and, if such notice requests the Lenders to make Eurodollar
Loans, the Agent shall give notice to the Borrower and each Lender of the
interest rate applicable thereto promptly after the Agent has made such
determination.

 

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. Any
outstanding Borrowing of Base Rate Loans shall automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has properly notified the Agent that the Borrower intends to
convert such Borrowing, subject to Section 3.1 hereof, into a Borrowing of
Eurodollar Loans or such Borrowing is prepaid in accordance with Section 2.7(a).
If the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurodollar Loans before the last day of its then
current Interest Period within the period required by Section 2.4(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 3.1 for the continuation or conversion of a Borrowing of Eurodollar
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.7(a), such Borrowing shall automatically be

 

-19-



--------------------------------------------------------------------------------

converted into a Borrowing of Base Rate Loans. In the event the Borrower fails
to give notice pursuant to Section 2.4(a) of a Borrowing equal to the amount of
a Reimbursement Obligation and has not notified the Agent by 1:00 p.m.
(Cincinnati time) on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans under the Revolving Credit (or, at the option of the Agent,
under the Swing Line) on such day in the amount of the Reimbursement Obligation
then due, which Borrowing shall be applied to pay the Reimbursement Obligation
then due.

 

(d) Disbursement of Loans. Not later than 1:00 p.m. (Cincinnati time) on the
date of any requested advance of a new Borrowing, subject to Section 3 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Agent in Cincinnati,
Ohio. The Agent shall make the proceeds of each new Borrowing available to the
Borrower at the Agent’s principal office in Cincinnati, Ohio.

 

(e) Agent Reliance on Lender Funding. Unless the Agent shall have been notified
by a Lender prior to (or, in the case of a Borrowing of Base Rate Loans, by 1:00
p.m. (Cincinnati time) on) the date on which such Lender is scheduled to make
payment to the Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) that such Lender does not intend to make such payment, the Agent
may assume that such Lender has made such payment when due and the Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Agent, such Lender shall, on
demand, pay to the Agent the amount made available to the Borrower attributable
to such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the Agent at
a rate per annum equal to: (i) from the date the related advance was made by the
Agent to the date 2 Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date 2 Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day. If such amount
is not received from such Lender by the Agent immediately upon demand, the
Borrower will, on demand, repay to the Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 8.1 hereof so
that the Borrower will have no liability under such Section with respect to such
payment.

 

Section 2.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $500,000. Each Borrowing
of Eurodollar Loans shall be in an amount equal to $1,000,000 or such greater
amount that is an

 

-20-



--------------------------------------------------------------------------------

integral multiple of $100,000. Without the Agent’s consent, there shall not be
more than five (5) Borrowings of Eurodollar Loans outstanding at any one time;
provided that, without the Required Lenders’ consent, there shall not be more
than ten (10) such Borrowings outstanding at any one time.

 

Section 2.6. Maturity of Loans. Each Loan, both for principal and interest,
shall mature and become due and payable by the Borrower on the Termination Date.

 

Section 2.7. Prepayments. (a) Optional. The Borrower may prepay without premium
or penalty (except as set forth in Section 8.1 below) and in whole or in part
any Borrowing of Eurodollar Loans at any time upon 3 Business Days prior notice
by the Borrower to the Agent or, in the case of a Borrowing of Base Rate Loans,
notice delivered by the Borrower to the Agent no later than 10:00 a.m.
(Cincinnati time) on the date of prepayment, such prepayment to be made by the
payment of the principal amount to be prepaid and, in the case of any Eurodollar
Loans or Swing Loans, accrued interest thereon to the date fixed for prepayment
plus any amounts due the Lenders under Section 8.1; provided, however, the
Borrower may not partially repay a Borrowing (i) if such Borrowing is of Base
Rate Loans, in a principal amount less than $500,000, (ii) if such Borrowing is
of Eurodollar Loans, in a principal amount less than $1,000,000, and (iii) in
each case, unless it is in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.5 remains outstanding.

 

(b) Mandatory. The Borrower shall, on each date the Commitments are reduced
pursuant to Section 2.9, prepay the Loans and, if necessary, prefund the L/C
Obligations by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Loans and L/C Obligations then outstanding to the amount to
which the Commitments have been so reduced. Unless the Borrower otherwise
directs, prepayments of Loans under this Section 2.7(b) shall be applied first
to Borrowings of Base Rate Loans and Swing Line Loans payable at the Agent’s
Quoted Rate until payment in full thereof with any balance applied to Borrowings
of Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.7(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 8.1. Each prefunding of L/C Obligations shall be made
in accordance with Section 7.4.

 

(c) The Agent will promptly advise each Lender of any notice of prepayment it
receives from the Borrower, and in the case of any partial prepayment, such
prepayment shall be applied first to Borrowings of Base Rate Loans and Swing
Line Loans payable at the Agent’s Quoted Rate until payment in full thereof with
any balance applied to Borrowings of Eurodollar Loans in the order in which
their Interest Periods expire.

 

Section 2.8. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Agent by no later than 12:00
Noon (Cincinnati time) on the due date thereof at the office of the Agent in
Cincinnati, Ohio (or such other location as the Agent may designate to the
Borrower) for the benefit of the Lender or Lenders entitled thereto. Any
payments received

 

-21-



--------------------------------------------------------------------------------

after such time shall be deemed to have been received by the Agent on the next
Business Day. All such payments shall be made in Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest on Loans and on
Reimbursement Obligations in which the Lenders have purchased Participating
Interests ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.

 

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations by the Agent or any of the Lenders shall be remitted
to the Agent and distributed as follows:

 

(a) first, to the payment of any outstanding costs and expenses incurred by the
Agent, and any trustee therefor, in protecting, preserving or enforcing rights
under the Loan Documents, and in any event all costs and expenses of a character
which the Borrower has agreed to pay the Agent under Section 10.15 hereof (such
funds to be retained by the Agent for its own account unless it has previously
been reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Agent);

 

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

 

(c) third, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Agent as collateral
security for any outstanding L/C Obligations pursuant to Section 7.4 hereof
(until the Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), the aggregate amount paid to, or held as
collateral security for, the Lenders to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

 

(d) fourth, to the payment of all other unpaid Obligations to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

 

(e) fifth, to the Borrower or whoever else may be lawfully entitled thereto.

 

Section 2.9. Commitment Terminations. The Borrower shall have the right at any
time and from time to time, upon 3 Business Days prior written notice to the
Agent, to terminate the Commitments in whole or in part, any partial termination
to be (i) in an amount not less than $1,000,000 or such greater amount that is
an integral multiple of $100,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Percentages, provided that the Commitments may
not be reduced to an amount less than the sum of the aggregate principal amount
of Loans and of L/C Obligations then outstanding. Any termination of the
Commitments below the L/C Sublimit or the Swing Line Sublimit then in effect
shall reduce the L/C Sublimit

 

-22-



--------------------------------------------------------------------------------

and the Swing Line Sublimit, as applicable, by a like amount. The Agent shall
give prompt notice to each Lender of any such termination of the Commitments.
Any termination of the Commitments pursuant to this Section 2.9 may not be
reinstated.

 

Section 2.10. The Notes. (a) The Revolving Loans made to the Borrower by a
Lender shall be evidenced by a single promissory note of the Borrower issued to
such Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.”

 

(b) The Swing Loans made to the Borrower by the Agent shall be evidenced by a
single promissory note of the Borrower issued to the Agent in the form of
Exhibit D-2 hereto. Such promissory note is hereinafter referred to as the
“Swing Note.”

 

(c) Each Lender shall record on its books and records or on a schedule to its
appropriate Note the amount and type of each Loan advanced, continued or
converted by it, all payments of principal and interest and the principal
balance from time to time outstanding thereon, and, for any Eurodollar Loan, the
Interest Period and the interest rate applicable thereto. The Lender’s record
thereof, whether shown on its books and records or on a schedule to the relevant
Note, shall be prima facie evidence as to all such matters; provided, however,
that the failure of any Lender to record any of the foregoing or any error in
any such record shall not limit or otherwise affect the obligation of the
Borrower to repay all Loans made to it together with accrued interest thereon.
At the request of any Lender and upon such Lender tendering to the Borrower the
appropriate Note to be replaced, the Borrower shall furnish a new Note to such
Lender to replace any outstanding Note, and at such time the first notation
appearing on a schedule on the reverse side of, or attached to, such new Note
shall set forth the aggregate unpaid principal amount of all Loans, if any, then
outstanding thereon.

 

Section 2.11. Fees. (a) Commitment Fee. The Borrower shall pay to the Agent for
the ratable account of the Lenders according to their Percentages a commitment
fee at the rate per annum equal to the Applicable Margin (computed on the basis
of a year of 360 days and the actual number of days elapsed) on the average
daily Unused Commitments. Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Termination Date, unless the Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

 

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.2 hereof, the Borrower
shall pay to the L/C Issuer for its own account an issuance fee equal to .125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date the
first Letter of Credit is issued hereunder, the Borrower shall pay to the Agent,
for the ratable benefit of the Lenders according to their Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily

 

-23-



--------------------------------------------------------------------------------

average face amount of Letters of Credit outstanding during such quarter. In
addition, the Borrower shall pay to the L/C Issuer for its own account the L/C
Issuer’s standard drawing, negotiation, amendment, transfer and other
administrative fees for each Letter of Credit. Such standard fees referred to in
the preceding sentence may be established by the L/C Issuer from time to time.

 

(c) Agent Fees. The Borrower shall pay to the Agent, for its own use and
benefit, the fees agreed to between the Agent and the Borrower in the Fee
Letter.

 

(d) Facility Fee. The Borrower shall pay to the Agent for the ratable account of
the Lenders a facility fee of $200,000.00, which fee shall be due and payable on
or before the Closing Date.

 

Section 2.12. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Agent agrees to make loans to the
Borrower under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit. The Swing Loans may be availed of the Borrower from
time to time and borrowings thereunder may be repaid and used again during the
period ending on the Termination Date; provided that each Swing Loan must be
repaid on the last day of the Interest Period applicable thereto. Each Swing
Loan shall be in a minimum amount of $250,000 or such greater amount which is an
integral multiple of $100,000.

 

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to (i) the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days elapsed)
or (ii) the Agent’s Quoted Rate (computed on the basis of a year of 360 days for
the actual number of days elapsed). Interest on each Swing Loan shall be due and
payable prior to such maturity on the last day of each Interest Period
applicable thereto.

 

(c) Requests for Swing Loans. The Borrower shall give the Agent prior notice
(which may be written or oral) no later than 12:00 Noon (Cincinnati time) on the
date upon which a Borrower requests that any Swing Loan be made, of the amount
and date of such Swing Loan, and the Interest Period requested therefor. Within
30 minutes after receiving such notice, the Agent shall in its discretion quote
an interest rate to the Borrower at which the Agent would be willing to make
such Swing Loan available to the Borrower for the Interest Period so requested
(the rate so quoted for a given Interest Period being herein referred to as
“Agent’s Quoted Rate”). The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance. If the Borrower
does not so immediately accept the Agent’s Quoted Rate for the full amount
requested by the Borrower for such Swing Loan, the Agent’s Quoted Rate shall be
deemed immediately withdrawn and such Swing Loan shall bear interest at the rate
per annum determined by adding the Applicable Margin for Base Rate Loans under
the Revolving Credit to the Base Rate as from time to time in effect. Subject to
the terms and conditions hereof, the proceeds of such Swing Loan shall be made
available to the Borrower on the date so requested at the offices of the Agent
in Cincinnati, Ohio. Anything contained in the foregoing to the contrary
notwithstanding (i) the obligation of the Agent to make Swing Loans shall be
subject to all of the terms and conditions of this Agreement and (ii) the Agent
shall not be obligated to make more than one Swing Loan during any one day.

 

-24-



--------------------------------------------------------------------------------

(d) Refunding of Swing Loans. In its sole and absolute discretion, the Agent may
at any time, on behalf of the Borrower (which hereby irrevocably authorizes the
Agent to act on its behalf for such purpose) and with notice to the Borrower,
request each Lender to make a Revolving Loan in the form of a Base Rate Loan in
an amount equal to such Lender’s Percentage of the amount of the Swing Loans
outstanding on the date such notice is given. Unless an Event of Default
described in Section 7.1(j) or 7.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the Agent, in
immediately available funds, at the Agent’s principal office in Cincinnati,
Ohio, before 12:00 Noon (Cincinnati time) on the Business Day following the day
such notice is given. The proceeds of such Borrowing of Revolving Loans shall be
immediately applied to repay the outstanding Swing Loans.

 

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Agent pursuant to Section 2.12(d) above (because an
Event of Default described in Section 7.1(j) or 7.1(k) exists with respect to
the Borrower or otherwise), such Lender will, by the time and in the manner such
Revolving Loan was to have been funded to the Agent, purchase from the Agent an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Percentage of the aggregate principal amount of Swing Loans that
were to have been repaid with such Revolving Loans. Each Lender that so
purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Percentage of each payment of principal received on the Swing Loan
and of interest received thereon accruing from the date such Lender funded to
the Agent its participation in such Loan. The several obligations of the Lenders
under this Section shall be absolute, irrevocable and unconditional under any
and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Lender may have or have had against
the Borrower, any other Lender or any other Person whatever. Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding or reduction
whatsoever; provided that, notwithstanding anything to the contrary in this
Section, a Lender shall not have any obligation to acquire a participation in a
Swing Loan pursuant to this paragraph if a Default or an Event of Default shall
have occurred and be continuing at the time such Swing Loan was made and such
Lender shall have notified the Agent in writing, at least one Business Day prior
to the time such Swing Loan was made, that such Default or Event of Default has
occurred, whether such Lender has knowledge of such Default or Event of Default
as a result of a notice received pursuant to Section 9.3 or otherwise, and that
such Lender will not acquire participations in Swing Loans made while such
Default or Event of Default is continuing.

 

-25-



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT.

 

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

 

Section 3.1. All Credit Events. At the time of each Credit Event hereunder:

 

(a) each of the representations and warranties set forth herein shall be and
remain true and correct as of said time, except to the extent the same expressly
relate to an earlier date, which representations and warranties shall continue
to be true and correct as of such earlier date;

 

(b) the Borrower and each Subsidiary shall be in compliance with all of the
terms and conditions hereof and of the other Loan Documents to which it is a
party, and no Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Credit Event;

 

(c) in the case of a Borrowing the Agent shall have received the notice required
by Section 2.4 hereof, in the case of the issuance of any Letter of Credit the
L/C Issuer shall have received a duly completed Application together with any
fees called for by Section 2.11 hereof, and, in the case of an extension or
increase in the amount of a Letter of Credit, a written request therefor in a
form acceptable to the L/C Issuer together with fees called for by Section 2.11
hereof; and

 

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Agent or any Lender (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.

 

Section 3.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

 

(a) the Agent shall have received for each Lender such Lender’s duly executed
Notes of the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.10 hereof;

 

(b) the Agent shall have received for each Lender the Guaranties duly executed
by each Material Subsidiary;

 

(c) the Agent shall have received for each Lender copies of the Borrower’s and
each Material Subsidiary’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

 

-26-



--------------------------------------------------------------------------------

(d) the Agent shall have received for each Lender copies of resolutions of the
Borrower’s and each Material Subsidiary’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Subsidiary’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

 

(e) the Agent shall have received for each Lender copies of the certificates of
good standing for the Borrower and each Material Subsidiary (dated no earlier
than 45 days prior to the date hereof) from the office of the secretary of state
or other appropriate governmental department or agency of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization; provided that, with respect
to any such certificates dated earlier than 14 days prior to the date hereof,
the Agent shall receive an updated version of such certificate within 30 days
after the date hereof;

 

(f) the Agent shall have received for each Lender a list of the Borrower’s
Authorized Representatives;

 

(g) the Agent shall have received for itself and for the Lenders the initial
fees called for by Section 2.11 hereof;

 

(h) each Lender shall have received such evaluations and certifications as it
may reasonably require in order to satisfy itself as to the financial condition
of the Borrower and its Material Subsidiaries, and the lack of material
contingent liabilities of the Borrower and its Material Subsidiaries;

 

(i) the Agent shall have received financing statement, tax, and judgment lien
search results against the Property of the Borrower and each Subsidiary
evidencing the absence of Liens on its Property except for Permitted Liens;

 

(j) unless the Liens in favor of Canadian Imperial Bank of Commerce (“CIBC”)have
been released before the Closing Date and all indebtedness of CIBC and the other
lenders under the credit facility for which CIBC acts as agent (the “Existing
Facility”) have been paid in full, the Agent shall have received a pay-off
letter from CIBC setting forth, among other things, the total amount of
indebtedness outstanding and owing under the Existing Facility (and outstanding
letters of credit issued for the account of the Borrower or any Subsidiary),
which pay-off letter shall be in form and substance acceptable to the Agent;

 

(k) the Agent shall have received for each Lender the favorable written opinion
of counsel to the Borrower and each Material Subsidiary (which may be the in
house counsel of the Borrower), in form and substance satisfactory to the Agent;

 

-27-



--------------------------------------------------------------------------------

(l) the Agent shall have received a copy of the Borrower’s temporary investment
policy, as approved by the Borrower’s board of directors, certified by an
officer of the Borrower acceptable to the Agent; and

 

(m) the Agent shall have received for the account of the Lenders such other
agreements, instruments, documents, certificates, and opinions as the Agent may
reasonably request.

 

SECTION 4. THE GUARANTIES.

 

Section 4.1. Guaranties. The payment and performance of the Obligations shall at
all times be guaranteed by each direct and indirect Material Subsidiary of the
Borrower pursuant to one or more guaranty agreements in form and substance
reasonably acceptable to the Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”).

 

Section 4.2. Further Assurances. In the event the Borrower or any Material
Subsidiary forms or acquires any other Material Subsidiary after the date
hereof, the Borrower shall promptly upon such formation or acquisition cause
such newly formed or acquired Material Subsidiary to execute a Guaranty. In the
event that any Subsidiary that has not previously executed a Guaranty becomes a
Material Subsidiary after the date hereof, the Borrower shall promptly cause
such Material Subsidiary to execute a Guaranty.

 

Section 4.3. Guarantor Release. So long as no Default or Event of Default exists
or would arise as a result of a release under this Section, in the event that
any Subsidiary that was a Material Subsidiary and had executed a Guaranty ceases
to be a Material Subsidiary, such Subsidiary shall be deemed to be released from
its Guaranty until such time as such Subsidiary again becomes a Material
Subsidiary.

 

Section 4.4. Exclusion of Foreign Subsidiaries. Notwithstanding anything in this
Section 4 to the contrary, unless otherwise required by the Agent or the
Required Lenders during the existence of any Event of Default, a Foreign
Subsidiary shall not be required to provide a Guaranty.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to each Lender and the Agent, and agrees,
that:

 

Section 5.1. Organization and Qualification. The Borrower and each of its
Material Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority to own its property and to transact the business in which it
is engaged and proposes to engage and (iii) is duly qualified and in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing could not reasonably
be expected to have a Material Adverse Effect.

 

-28-



--------------------------------------------------------------------------------

Section 5.2. Authority and Enforceability. The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes in evidence
thereof, and to perform all of its obligations hereunder and under the other
Loan Documents executed by it. Each Material Subsidiary has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Borrower and by each
Material Subsidiary have been duly authorized, executed, and delivered by such
Person and constitute valid and binding obligations of such Person enforceable
against it in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower or any Material
Subsidiary of any of the matters and things herein or therein provided for, (a)
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon the Borrower or any Material Subsidiary
or any provision of the organizational documents (e.g., charter, articles of
incorporation or by-laws, articles of association or operating agreement,
partnership agreement or other similar document) of the Borrower or any Material
Subsidiary, in each case where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) contravene or constitute a default under any covenant, indenture or
agreement of or affecting the Borrower or any Material Subsidiary or any of its
Property, in each case where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
(c) result in the creation or imposition of any Lien on any Property of the
Borrower or any Material Subsidiary.

 

Section 5.3. Financial Reports. The audited consolidated financial statements of
the Borrower and its Subsidiaries as at December 31, 2003, and the unaudited
interim consolidated financial statements of the Borrower and its Subsidiaries
as at March 31, 2004, for the 3 months then ended, heretofore furnished to the
Agent, fairly and adequately present the consolidated financial condition of the
Borrower and its Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. Except as disclosed to the Agent in writing,
neither the Borrower nor any Material Subsidiary has contingent liabilities or
judgments, orders or injunctions against it that are material to it other than
as indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 6.1 hereof.

 

Section 5.4. No Material Adverse Effect. Since December 31, 2003, there has been
no Material Adverse Effect.

 

Section 5.5. Litigation and other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Material Subsidiaries, threatened against the Borrower or any
of its Material Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.

 

-29-



--------------------------------------------------------------------------------

Section 5.6. True and Complete Disclosure. All information furnished by or on
behalf of the Borrower or any of its Subsidiaries in writing to the Agent or any
Lender for purposes of or in connection with this Agreement, or any transaction
contemplated herein, is true and accurate in all material respects and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in light of the circumstances under which such
information was provided.

 

Section 5.7. Use of Proceeds; Margin Stock. (a) All proceeds of Loans shall be
used by the Borrower for working capital purposes and other general corporate
purposes of the Borrower and its Subsidiaries. No part of the proceeds of any
Loan or other extension of credit hereunder will be used by the Borrower or any
Subsidiary thereof to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. Neither the making of any Loan or other extension of credit hereunder nor
the use of the proceeds thereof will violate or be inconsistent with the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System and any successor to all or any portion of such regulations.
Margin Stock (as defined above) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries that are subject to any limitation
on sale, pledge or other restriction hereunder.

 

Section 5.8. Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be timely filed all tax returns required to be filed by the
Borrower and/or any of its Subsidiaries. The Borrower and each of its
Subsidiaries has paid all Taxes other than Taxes which are not delinquent, and
other than those contested in good faith and for which adequate reserves have
been established in accordance with GAAP and as to which no Lien exists, except
for Permitted Liens.

 

Section 5.9. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan (other than a
“multiemployer plan” as defined under Section 3(37) of ERISA) under Title IV of
ERISA. The Borrower and its Subsidiaries have no contingent liabilities with
respect to any post-retirement benefits under a welfare plan, as defined in
Section 3(l) of ERISA, other than liability for continuation coverage described
in article 6 of Title 1 of ERISA and applicable state law.

 

Section 5.10. Material Subsidiaries. Schedule 5.10 correctly sets forth each
Material Subsidiary of the Borrower, its respective jurisdiction of organization
and the percentage ownership (direct and indirect) of the Borrower in each class
of capital stock or other equity interests of each of its Material Subsidiaries
and also identifies the direct owner thereof. The Borrower shall provide the
Agent with a supplement to Schedule 5.10 at any time a new Material Subsidiary
is added or at any time a Subsidiary ceases to be a Material Subsidiary.

 

Section 5.11. Compliance with Laws. The Borrower and each of its Material
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable

 

-30-



--------------------------------------------------------------------------------

restrictions imposed by, all governmental authority, or any subdivision thereof,
in respect of the conduct of their businesses and the ownership of their
property, except such noncompliances as could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

Section 5.12. Environmental Matters. The Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all noncompliances could not reasonably be expected to have
a Material Adverse Effect. There are no pending or, to the best knowledge of the
Borrower and its Subsidiaries after due inquiry, threatened Environmental
Claims, including any such claims (regardless of materiality) for liabilities
under CERCLA relating to the disposal of Hazardous Materials, against the
Borrower or any of its Subsidiaries or any real property, including leaseholds,
owned or operated by the Borrower or any of its Subsidiaries, except to the
extent that the aggregate effect of all noncompliances could not reasonably be
expected to have a Material Adverse Effect. There are no facts, circumstances,
conditions or occurrences on any real property, including leaseholds, owned or
operated by the Borrower or any of its Subsidiaries that, to the best knowledge
of the Borrower and its Subsidiaries after due inquiry, could reasonably be
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any such real property, or (ii) to cause any such
real property to be subject to any restrictions on the ownership, occupancy, use
or transferability of such real property by the Borrower or any of its
Subsidiaries under any applicable Environmental Law, expect such restrictions as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Hazardous Materials have not been Released
on or from any real property arising from or relating to the operations of the
Borrower or any of its Subsidiaries, including leaseholds, owned or operated by
the Borrower or any of its Subsidiaries where such Release, individually, may
reasonably be expected to require in excess of $500,000 in response costs under
any applicable Environmental Law.

 

Section 5.13. Investment Company; Public Utility Holding Company. Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or a “public utility holding company” within the meaning of
the Public Utility Holding Company Act of 1935, as amended.

 

Section 5.14. Intellectual Property. The Borrower and each of its Material
Subsidiaries owns all the patents, trademarks, permits, service marks, trade
names, copyrights, franchises and formulas, or rights with respect to the
foregoing, or each has obtained licenses of all other rights of whatever nature
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.15. Good Title. The Borrower and its Material Subsidiaries have good
and marketable title, or valid leasehold interests, to their assets as reflected
on the Borrower’s most recent consolidated balance sheet provided to the Agent,
except for sales of assets in the ordinary course of business and other sales of
assets not prohibited by this Agreement, subject to no Liens, other than
Permitted Liens.

 

-31-



--------------------------------------------------------------------------------

Section 5.16. Labor Relations. To the best knowledge of the Borrower, neither
the Borrower nor any of its Material Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (i) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Borrower
and its Material Subsidiaries, threatened in writing against the Borrower or any
of its Material Subsidiaries and (ii) to the best knowledge of the Borrower and
its Material Subsidiaries, no union representation proceeding is pending with
respect to the employees of the Borrower or any of its Material Subsidiaries and
no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.17. Indebtedness. Schedule 5.17 sets forth a true and complete list of
all Indebtedness of the Borrower and its Material Subsidiaries as of the Closing
Date, in each case showing the aggregate principal amount thereof and the name
of the respective borrower and any guarantor.

 

Section 5.18. Capitalization. All outstanding shares of capital stock or other
equity interests of the Borrower and its Material Subsidiaries have been duly
authorized and validly issued, and are fully paid and nonassessable, and as of
the Closing Date, except as disclosed on Schedule 5.18, there are no outstanding
commitments or other obligations of the Borrower or any Material Subsidiary to
issue, and no rights of any Person to acquire, any shares of any capital stock
or other equity interests of any Material Subsidiary.

 

Section 5.19. Other Agreements. Neither the Borrower nor any Material Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting the Borrower, any Material Subsidiary or any of their Property, which
default if uncured could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.20. Governmental Authority and Licensing. The Borrower and its
Material Subsidiaries have received all licenses, permits, and approvals of all
federal, state, local, and foreign governmental authorities, if any, necessary
to conduct their businesses, in each case where the failure to obtain or
maintain the same could reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding that, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of the Borrower,
threatened, in each case, where the revocation or denial of such license, permit
or approval could reasonably be expected to have a Material Adverse Effect.

 

Section 5.21. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Material Subsidiary of any Loan Document, except for such approvals which have
been obtained prior to the date of this Agreement and remain in full force and
effect.

 

-32-



--------------------------------------------------------------------------------

Section 5.22. Affiliate Transactions. Neither the Borrower nor any Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
with Wholly-owned Subsidiaries) on terms and conditions which are less favorable
to the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

 

Section 5.23. Solvency. The Borrower and its Material Subsidiaries are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business and all businesses in which they are about to engage.

 

SECTION 6. COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loans or Letters of
Credit are available to the Borrower under the Revolving Credit and until all
Obligations are paid in full:

 

Section 6.1. Information Covenants. The Borrower will furnish to the Agent, with
sufficient copies for each Lender:

 

(a) Quarterly Statements. Within the earlier of 45 days after the close of each
quarterly accounting period in each fiscal year of the Borrower or such date
that the Securities and Exchange Commission or any governmental agencies
substituted therefore (the “SEC”) requires the Borrower to file its 10-Q with
the SEC, the Borrower’s consolidated and consolidating balance sheet as at the
end of such quarterly accounting period and the related consolidated and
consolidating statements of income and retained earnings and of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be in reasonable detail, prepared by the Borrower in
accordance with GAAP, and certified by the chief financial officer or other
officer of the Borrower reasonably acceptable to the Agent that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and changes in their cash flows for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes.

 

(b) Annual Statements. Within the earlier of 90 days after the close of each
fiscal year of the Borrower or such date that the SEC requires the Borrower to
file its 10- K with the SEC, a copy of the Borrower’s consolidated and
consolidating balance sheet as of the last day of the fiscal year then ended and
the Borrower’s consolidated and consolidating statements of income, retained
earnings, and cash flows for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, which consolidated balance sheet and income statement
shall be accompanied by an unqualified opinion of a firm of

 

-33-



--------------------------------------------------------------------------------

independent public accountants of recognized national standing, selected by the
Borrower and reasonably acceptable to the Agent, to the effect that such
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards.

 

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 6.1(a) and (b), a certificate of the chief
financial officer or other officer of the Borrower reasonably acceptable to
Agent in the form of Exhibit E (x) stating no Default or Event of Default has
occurred during the period covered by such statements of, if a Default or Event
of Default exists, a detailed description of the Default or Event of Default and
all actions the Borrower is taking with respect to such Default or Event of
Default, (y) confirming that the representations and warranties stated in
Section 5 remain true and correct in all material respects (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (z) showing the Borrower’s
compliance with the covenants set forth in Section 6.18.

 

(d) Budgets. (i) As soon as available, but in any event at least 30 days prior
to the first day of each fiscal year of the Borrower, a draft budget in form
reasonably satisfactory to the Agent (including, without limitation, a breakdown
of the projected results of each line of business of the Borrower and its
Material Subsidiaries, and budgeted consolidated and consolidating statements of
income, and sources and uses of cash and balance sheets for the Borrower and its
Material Subsidiaries) of the Borrower and its Material Subsidiaries in
reasonable detail reasonably satisfactory to the Agent for each fiscal month
and, with appropriate discussion, the principal assumptions upon which such
budget is based.

 

(ii) Within 30 days after the approval of the draft budget described in this
Section 6.1(d) by the Borrower’s board of directors (which date shall be no
later than March 31st of each fiscal year), the final budget in form reasonably
satisfactory to the Agent (including, without limitation, a breakdown of the
projected results of each line of business of the Borrower and its Material
Subsidiaries, and budgeted consolidated and consolidating statements of income,
and sources and uses of cash and balance sheets for the Borrower and its
Material Subsidiaries) of the Borrower and its Material Subsidiaries in
reasonable detail reasonably satisfactory to the Agent for each fiscal month
and, with appropriate discussion, the principal assumptions upon which such
budget is based.

 

(e) Notice of Default or Litigation. Promptly, and in any event within three
Business Day after any Responsible Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default or any other event which could reasonably be expected to have a Material
Adverse Effect, which notice shall specify the nature thereof, the period of
existence thereof and what action the

 

-34-



--------------------------------------------------------------------------------

Borrower proposes to take with respect thereto, (ii) the commencement of, or
threat of, or any significant development in, any litigation, labor controversy,
arbitration or governmental proceeding pending against the Borrower or any of
its Material Subsidiaries which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

 

(f) Management Letters. Promptly after the Borrower’s receipt thereof, a copy of
each report or any “managementletter” submitted to the Borrower or any of its
Material Subsidiaries by its certified public accountants and the management’s
responses thereto.

 

(g) Other Reports and Filings. Promptly, copies of all material financial
information, proxy materials and other material information, certificates,
reports, statements and completed forms, if any, which the Borrower or any of
its Material Subsidiaries (x) has filed with the SEC or any comparable agency
outside of the United States, or (y) has furnished to the shareholders of the
Borrower.

 

(h) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Agent or any Lender may reasonably request.

 

Any items required to be delivered under Section 6.1(a), (b) or (g) need not to
be separately delivered to the Agent if such items are publicly available
through the SEC; provided that such items are filed with the SEC within the time
allotted in such Sections and, with respect to each such item other than a Form
10-K or a Form 10-Q, the Borrower furnishes to the Agent within the time
allotted in such Sections a written notice of such filing.

 

Section 6.2. Inspections. The Borrower will, and will cause each Subsidiary to,
permit officers, representatives and agents of the Agent or any Lender, to visit
and inspect any Property of the Borrower or such Subsidiary, and to examine the
books of account of the Borrower or such Subsidiary and discuss the affairs,
finances and accounts of the Borrower or such Subsidiary with its and their
officers and independent accountants, all at such reasonable times during normal
business hours as the Agent or any Lender may request. Notwithstanding the
foregoing, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall not be responsible for the charges incurred in
connection with inspections to the extent that such inspections (i) are done
more frequently than one (1) time during any fiscal year or (ii) are incurred
for any inspection of any Subsidiary that is not a Material Subsidiary.

 

Section 6.3. Maintenance of Property, Insurance, Environmental Matters, etc. (a)
The Borrower will, and will cause each of its Material Subsidiaries to, (i) keep
its property, plant and equipment necessary to its business and operations in
good repair, working order and condition, normal wear and tear excepted, and
shall from time to time make to all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto so
that at all times such property, plant and equipment are reasonably preserved
and maintained and (ii) maintain in full force and effect with financially sound
and reputable insurance companies insurance which provides substantially the
same (or greater) coverage and against at least such risks as is in accordance
with industry practice, and shall furnish to the Agent upon request full
information as to the insurance so carried.

 

-35-



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 6.3(a), the Borrower and its
Material Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws, except to the extent that
the aggregate affect of all noncompliance could not reasonably be expected to
have a Material Adverse Effect; (ii) shall obtain and maintain in full force and
effect all governmental approvals required for its operations at or on its
properties by any applicable Environmental Laws; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties which individually or in the aggregate may
reasonably be expected to have a Material Adverse Effect; (iv) shall not, and
shall not permit any other Person to, own or operate on any of its properties
any landfill or dump or hazardous waste treatment, storage or disposal facility
as defined pursuant to the RCRA, or any comparable state law; and (v) shall not
use, generate, treat, store, release or dispose of Hazardous Materials at or on
any of the real property except in the ordinary course of its business and in
compliance with all Environmental Laws. With respect to any Release of Hazardous
Materials, the Borrower and its Material Subsidiaries shall conduct any
necessary or required investigation, study, sampling and testing, and undertake
any cleanup, removal, remedial or other response action necessary to remove,
cleanup or abate any material quantity of Hazardous Materials released at or on
any of its properties as required by any governmental authority pursuant to any
applicable Environmental Law.

 

Section 6.4. Preservation of Existence. The Borrower will, and will cause each
of its Material Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business, licenses, patents, trademarks,
copyrights and other proprietary rights; provided, however, that nothing in this
Section 6.4 shall prevent, to the extent permitted by Section 6.13, sales of
assets by the Borrower or any of its Subsidiaries, the dissolution or
liquidation of any Subsidiary of the Borrower, or the merger or consolidation
between or among the Subsidiaries of the Borrower.

 

Section 6.5. Compliance with Laws. The Borrower shall, and shall cause each
Material Subsidiary to, comply in all respects with the requirements of all
federal, state, local, and foreign laws, rules, regulations, ordinances and
orders applicable to its property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property,
other than a Permitted Lien.

 

Section 6.6. ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
have a Material Adverse Effect or result in a Lien upon any of its Property. The
Borrower shall, and shall cause each Subsidiary to, promptly notify the Agent
and each Lender of: (a) the occurrence of any reportable event (as defined in
Section 4043 of ERISA, excluding, however, such events as to which the PBGC by
regulation has waived the notice requirements under Section 4043(a) except for
waivers with respect to the occurrence of the disqualification of a Plan or the
failure to meet the minimum

 

-36-



--------------------------------------------------------------------------------

funding standards under Section 412 of the Code or Section 302 of ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by the
Borrower or any Subsidiary of any material liability, fine or penalty, or any
material increase in the contingent liability of the Borrower or any Subsidiary
with respect to any post-retirement Welfare Plan benefit.

 

Section 6.7. Payment of Taxes. The Borrower will, and will cause each of its
Material Subsidiaries to, pay and discharge, all taxes, assessments, fees and
other governmental charges imposed upon it or any of its Property (collectively,
“Taxes”), before becoming delinquent and before any penalties accrue thereon,
unless and to the extent that the same are being contested in good faith and by
proper proceedings and as to which appropriate reserves are provided therefor,
unless and until any Lien or Liens resulting from Taxes aggregating in excess of
$10,000,000 attaches to any of its Property and any such Lien is unbonded and
any proceeding relating to the enforcement of any such Lien is not stayed.

 

Section 6.8. Contracts With Affiliates. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other.

 

Section 6.9. No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Subsidiary to, change its fiscal year from its present basis.

 

Section 6.10. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Material Subsidiary to, engage in any business or activity
if as a result the general nature of the business of the Borrower or any
Material Subsidiary would be changed in any material respect from the general
nature of the business engaged in by the Borrower or any Subsidiary as of the
Closing Date. For the purpose of this Section, any business reasonably related
to the business of the Borrower and the Subsidiaries as of the Closing Date
shall be presumptively deemed to not be a change in the nature of the Borrower’s
business.

 

Section 6.11. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except;

 

(a) the Obligations of the Borrower and its Subsidiaries owing to the Agent and
the Lenders;

 

(b) intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted by Section 6.14;

 

(c) purchase money Indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;

 

-37-



--------------------------------------------------------------------------------

(d) Indebtedness and obligations owing under Hedging Agreements entered into to
manage existing or anticipated interest rate, currency or commodity risks and
not for speculative purposes;

 

(e) unsecured Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section; and

 

(f) Acquired Indebtedness.

 

Section 6.12. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):

 

(a) inchoate Liens for the payment of Taxes which are not yet due and payable or
the payment of which is not required by Section 6.7;

 

(b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

 

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

(d) Liens created by or pursuant to this Agreement;

 

(e) any interest or title of a lessor under any operating lease or Capital
Lease; and

 

(f) Liens on property of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 6.11(c) hereof,
representing or incurred to finance the purchase price of Property, provided
that no such Lien shall extend to or cover other Property of the Borrower or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

 

(g) cash deposits to secure performance bonds and other obligations of a like
nature (in each case, other than for Indebtedness) incurred in the ordinary
course of

 

-38-



--------------------------------------------------------------------------------

business for obligations not yet due or which are being contested in good faith
by appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefore;

 

(h) easements, rights-of-way, zoning and similar restrictions, building codes,
reservations, covenants, conditions, waivers, survey exceptions and other
similar encumbrances or title defects and, with respect to any interests in real
property held or leased by the Borrower or any of its Subsidiaries, mortgages,
deeds of trust and other encumbrances incurred, created, assumed or permitted to
exist and arising by, through or under a landlord or owner of such property
encumbering solely such landlord’s or owner’s interest in such real property,
with or without the consent of the lessee;

 

(i) Liens in existence on the date hereof listed on Schedule 6.12;

 

(j) any interest of a licensor under a license entered into in the ordinary
course of the Borrower’s or the applicable Subsidiary’s business; and

 

(k) any Lien existing on any part of any Acquired Business prior to the
acquisition thereof by the Borrower or any Subsidiary pursuant to a Permitted
Acquisition; provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (B) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary other than the Acquired Business and (C) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;
and provided further that the aggregate book value of assets that are subject to
the Liens permitted pursuant to this Section 6.12(k) shall not at any time
exceed $30,000,000.

 

Section 6.13. Consolidation, Merger, Sale of Assets, etc. The Borrower will not,
and will not permit any of its Material Subsidiaries to, wind up, liquidate or
dissolve its affairs or agree to any merger or consolidation, or convey, sell,
lease or otherwise dispose of all or any part of its property, including any
disposition as part of any sale-leaseback transactions except that this Section
shall not prevent:

 

(a) the sale and lease of inventory in the ordinary course of business;

 

(b) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Borrower or its Subsidiaries, has become
uneconomic, obsolete or worn out or is not used or useful in its business;

 

(c) the sale, transfer, lease, or other disposition of Property of the Borrower
and its Material Subsidiaries to one another;

 

(d) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the legal entity surviving the merger;

 

-39-



--------------------------------------------------------------------------------

(e) the merger of Borrower or any Subsidiary with an Affiliate incorporated for
the purposes of incorporating the Borrower or any Subsidiary in another
jurisdiction to realize tax or other benefits; provided that in the case of any
merger involving the Borrower, the Borrower is the legal entity surviving the
merger and in the case of any merger involving the Borrower or a Material
Subsidiary, the surviving entity must be incorporated or otherwise organized
under the laws of a jurisdiction within the United States of America.

 

(f) the liquidation or sale of any Subsidiary or its assets if, in the
Borrower’s reasonable judgment, such Subsidiary is not profitable;

 

(g) the sale or issuance of capital stock of a Subsidiary to the Borrower or any
Subsidiary;

 

(h) the disposition of the stock of any Subsidiary that is organized under the
laws of a jurisdiction outside of the United States; and

 

(i) the sale, transfer, lease, or other disposition of other Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $10,000,000 during any fiscal year of the Borrower.

 

Section 6.14. Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make loans or
advances to or make, retain or have outstanding any investments (whether through
purchase of equity interests or obligations or otherwise) in, any Person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, except
that this Section shall not prevent:

 

(a) receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(b) investments in Cash Equivalents;

 

(c) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(d) the Borrower’s investments from time to time in its Subsidiaries, now
existing or hereafter acquired or created, and investments made from time to
time by a Subsidiary in or more of its Subsidiaries;

 

(e) intercompany advances made from time to time from the Borrower to any one or
more Subsidiaries in the ordinary course of business;

 

-40-



--------------------------------------------------------------------------------

(f) investments existing on the Closing Date and set forth on Schedule 6.14;

 

(g) extensions of trade credit in the ordinary course of business;

 

(h) Indebtedness permitted by Section 6.11;

 

(i) investments in Affiliates and non-related entities conducting business with
the Borrower or any Subsidiary, or acting as a supplier or distributor to the
Borrower or any Subsidiary in an aggregate amount not to exceed $20,000,000 in
any fiscal year.

 

(j) Permitted Acquisitions;

 

(k) those loans existing on the Closing Date made by the Borrower to American
BioScience, Inc. in an aggregate principal amount not to exceed $23,000,000;

 

(l) payroll, travel, housing and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

 

(m) investments by the Borrower or any Subsidiary in prepaid expenses,
negotiable instruments held for collection or lease, workers’ compensation,
performance and other similar deposits provided to third parties in the ordinary
course of business;

 

(n) investments in bonds, notes, debentures, capital stock, or other securities
that are issued solely as partial consideration of an asset sale permitted
pursuant to Section 6.13; provided that such sales shall be made at fair market
value;

 

(o) investments in the capital stock or other equity interests, or the assets
of, or a business, unit or division of, any Person; provided that in each case
(i) such investments are in Person (or are of assets of a Person) that are in
the same or similar business as the business of the Borrower or any Subsidiary
or a business related to any such business, such as that of a supplier to the
Borrower, (ii) such investment shall not constitute a Hostile Acquisition, (iii)
no Default or Event of Default shall have occurred and be continuing, or could
occur after giving effect to such investment and (iv) after giving pro forma
effect to such investment, the Borrower shall be in compliance with the other
covenants contained in Section 6.18 (with respect to each investment that is in
an amount equal to or greater than $10,000,000, the Borrower shall demonstrate
such compliance in a certificate of an officer of Borrower delivered to the
Agent prior to the consummation of such investment and such covenants shall be
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower for which the relevant information is available as if such investment
had occurred on the first day of each relevant period for testing such
compliance); and

 

(p) other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding.

 

-41-



--------------------------------------------------------------------------------

Section 6.15. Limitation on Restrictions. The Borrower will not, and it will not
permit any of its Material Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction on the
ability of any such Material Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or other equity interests owned by the
Borrower or any other Subsidiary, (b) pay or repay any Indebtedness owed to the
Borrower or any other Subsidiary, (c) make loans or advances to the Borrower or
any other Subsidiary, (d) transfer any of its Property to the Borrower or any
other Subsidiary, (e) encumber or pledge any of its assets to or for the benefit
of the Agent or (f) guaranty the Obligations.

 

Section 6.16. Notice of the Creation of Subsidiaries. The Borrower will provide
the Agent with timely notice of the creation or acquisition of any Subsidiary
occurring after the Closing Date.

 

Section 6.17. Dividends and Other Restricted Payments. The Borrower shall not
declare or pay any dividends on or make any other distributions in respect of
any of its capital stock or other equity interests owned by American BioScience,
Inc.

 

Section 6.18. Financial Covenants.

 

(a) Minimum EBITDA. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during the periods specified below, permit EBITDA
for the fiscal quarter of the Borrower then ended to be less than:

 

FROM AND INCLUDING

--------------------------------------------------------------------------------

 

TO AND INCLUDING

--------------------------------------------------------------------------------

 

EBITDA

SHALL NOT BE LESS THAN:

--------------------------------------------------------------------------------

6/30/2004

  12/31/2004   $15,000,000

1/01/2005

  All dates thereafter   $18,000,000

 

(b) Minimum Tangible Net Worth. The Borrower shall not, as of the last day of
each fiscal quarter of the Borrower, permit Tangible Net Worth to be less than
the sum of (i) 85% of the Tangible Net Worth on June 30, 2004, plus (ii) 50% of
Net Income for each fiscal quarter of the Borrower (commencing with the fiscal
quarter ending September 30, 2004) for which Net Income is a positive amount
(i.e. there shall be no reduction to the minimum amount of Tangible Net Worth
required to be maintained hereunder for any fiscal quarter in which Net Income
is less than zero).

 

(c) Maximum Debt to Capitalization. The Borrower shall not, as of the last day
of each fiscal quarter of the Borrower, permit the ratio of Total Funded Debt to
Total Capitalization to be more than .40 to 1.00.

 

Section 6.19. Limitation on Non-Material Subsidiaries. The Borrower shall not
permit (i), at any time, the aggregate book value of the assets of all
Subsidiaries that are not Material Subsidiaries to exceed 20% of the value of
the consolidated assets of the Borrower and its Subsidiaries or (ii), as of the
last day of each fiscal quarter of the Borrower, the aggregate revenues of all
Subsidiaries that are not Material Subsidiaries during any fiscal year of the
Borrower to exceed 20% of the consolidated revenues of the Borrower and its
Subsidiaries during such year.

 

-42-



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT AND REMEDIES.

 

Section 7.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a) default in the payment when due (whether at the stated maturity thereof or
at any other time provided for in this Agreement) of all or any part of the
principal of any Note or any other Obligation payable hereunder or under any
other Loan Document or five days after default in the payment when due of all or
any part of the interest on any Note or any other Obligation payable hereunder
or under any other Loan Document;

 

(b) default in the observance or performance of any covenant set forth in
Sections 6.13 or 6.18 hereof;

 

(c) default in the observance or performance of 6.1, 6.4, 6.11, 6.12, 6.14, 6.15
6.16 or 6.17 hereof which is not remedied within 15 days after the earlier of
(i) the date on which such failure shall first become known to any Responsible
Officer or (ii) written notice thereof is given to the Borrower by the Agent or
default in the observance or performance of any other provision hereof or of any
other Loan Document which is not remedied within 30 days after the earlier of
(i) the date on which such failure shall first become known to any Responsible
Officer or (ii) written notice thereof is given to the Borrower by the Agent;

 

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate delivered to the Agent or the Lenders pursuant hereto or
thereto or in connection with any transaction contemplated hereby or thereby
proves untrue in any material respect as of the date of the issuance or making
or deemed making thereof;

 

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

 

(f) default shall occur under any Indebtedness, or in respect of obligations
under one or more Hedging Agreements, of the Borrower or any Subsidiary
aggregating in excess of $10,000,000, or under any indenture, agreement or other
instrument under which such Indebtedness may be issued, and, with respect to
Indebtedness, such default shall continue for a period of time sufficient to
permit the acceleration of the maturity of any such Indebtedness (whether or not
such maturity is in fact accelerated), unless, in all instances, such default is
subject to a waiver of forbearance (provided that, for purposes

 

-43-



--------------------------------------------------------------------------------

of determining the amount of the obligations of the Borrower or any Subsidiary
in respect of any Hedging Agreements at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreements were terminated
at such time).

 

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $10,000,000 (except to the extent covered by
insurance (subject to customary deductibles) pursuant to which the insurer has
accepted liability therefor in writing), and which remains undischarged,
unvacated, unbonded or unstayed for a period of 60 days;

 

(h) (i) the Borrower or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$5,000,0000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or (ii) notice of intent to terminate a Plan or Plans
(other than a “multiemployer plan” as defined under Section 3(37) of ERISA)
having aggregate Unfunded Vested Liabilities in excess of $5,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Borrower or any Subsidiary, or any other member of its Controlled Group, any
plan administrator or any combination of the foregoing; or (iii) the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan; or (iv) a proceeding shall be
instituted by a fiduciary of any Plan that is a “multiemployer plan” under
Section 3(37) of ERISA against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA, with
respect to which the liability of the Borrower, any Subsidiary or any member of
its Controlled Group is in excess of $5,000,000, and such proceeding shall not
have been dismissed within 30 days thereafter; or (v) a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(i) any Change of Control shall occur;

 

(j) the Borrower or any Material Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 7.1(k) hereof; or

 

-44-



--------------------------------------------------------------------------------

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Material Subsidiary, or any
substantial part of any of its Property, or a proceeding described in Section
7.1(j)(v) shall be instituted against the Borrower or any Material Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days.

 

Section 7.2. Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 7.1 hereof has occurred and is
continuing with respect to the Borrower, the Agent shall, by written notice to
the Borrower: (a) if so directed by the Required Lenders, terminate the
remaining Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Notes to be forthwith due and payable and thereupon all
outstanding Notes, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Agent the full amount then available for drawing under
each or any Letter of Credit, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Agent, for the benefit of the Lenders, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any drawings or
other demands for payment have been made under any Letter of Credit. The Agent,
after giving notice to the Borrower pursuant to Section 7.1(c) or this Section
7.2, shall also promptly send a copy of such notice to the other Lenders, but
the failure to do so shall not impair or annul the effect of such notice.

 

Section 7.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Agent the full amount then
available for drawing under all outstanding Letters of Credit, the Borrower
acknowledging and agreeing that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the Lenders,
and the Agent on their behalf, shall have the right to require the Borrower to
specifically perform such undertaking whether or not any draws or other demands
for payment have been made under any of the Letters of Credit.

 

Section 7.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 2.7(b) or under Section 7.2 or 7.3 above, the Borrower
shall forthwith pay the amount required to be so prepaid, to be held by the
Agent as provided in subsection (b) below.

 

-45-



--------------------------------------------------------------------------------

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties, and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Collateral Account”) as
security for, and for application by the Agent (to the extent available) to, the
reimbursement of any payment under any Letter of Credit then or thereafter made
by the Agent, and to the payment of the unpaid balance of any other Obligations.
The Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Agent for the benefit of the Agent, the Lenders, and
the L/C Issuer. If and when requested by the Borrower, the Agent shall invest
funds held in the Collateral Account from time to time in direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Agent is irrevocably authorized to sell
investments held in the Collateral Account when and as required to make payments
out of the Collateral Account for application to amounts due and owing from the
Borrower to the L/C Issuer, the Agent or the Lenders; provided, however, that if
(i) the Borrower shall have made payment of all such obligations referred to in
subsection (a) above, (ii) all relevant preference or other disgorgement periods
relating to the receipt of such payments have passed, and (iii) no Letters of
Credit, Commitments, Loans or other Obligations remain outstanding hereunder,
then the Agent shall release to the Borrower any remaining amounts held in the
Collateral Account.

 

Section 7.5. Notice of Default. The Agent shall give notice to the Borrower
under Section 7.1(c) hereof promptly upon being requested to do so by any Lender
and shall thereupon notify all the Lenders thereof.

 

Section 7.6. Expenses. The Borrower agrees to pay to the Agent and each Lender,
and any other holder of any Note outstanding hereunder, all costs and expenses
reasonably incurred or paid by the Agent and such Lender or any such holder,
including reasonable attorneys’ fees and court costs, in connection with any
Default or Event of Default by the Borrower hereunder or in connection with the
enforcement of any of the Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any Subsidiary as a debtor thereunder).

 

SECTION 8. CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

 

Section 8.1. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (excluding loss of the respective Applicable Margin but including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by such Lender
to fund or maintain any Eurodollar Loan or Swing Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender or by
reason of breakage of interest rate swap agreements or the liquidation of other
hedging contracts or agreements) as a result of:

 

(a) any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on
a date other than the last day of its Interest Period,

 

-46-



--------------------------------------------------------------------------------

(b) any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.4(a) or Section 2.12
hereof,

 

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

 

(d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Agent, a certificate setting forth the amount of such loss,
cost or expense in reasonable detail (including an explanation of the basis for
and the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be presumptively correct absent manifest error.

 

Section 8.2. Illegality. Notwithstanding any other provisions of this Agreement
or any Note, if at any time any change in applicable law, rule or regulation or
in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Eurodollar Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and the Agent and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

 

Section 8.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

 

(a) the Agent determines that deposits in Dollars (in the applicable amounts)
are not being offered to it in the interbank eurodollar market for such Interest
Period, or that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR, or

 

(b) the Required Lenders advise the Agent that (i) LIBOR as determined by the
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Eurodollar Loans for such Interest Period or (ii) that the making or
funding of Eurodollar Loans become impracticable,

 

-47-



--------------------------------------------------------------------------------

then the Agent shall forthwith give notice thereof to the Borrower and the
Lenders, whereupon until the Agent notifies the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligations of the Lenders
to make Eurodollar Loans shall be suspended.

 

Section 8.4. Yield Protection. (a) If, on or after the date hereof, the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

 

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or

 

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Agent), the Borrower shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

 

-48-



--------------------------------------------------------------------------------

(b) If, after the date hereof, any Lender or the Agent shall have determined
that the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
had the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to the Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.

 

(c) A certificate of a Lender claiming compensation under this Section 8.4 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be presumptively correct, absent manifest error. In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

 

Section 8.5. Substitution of Lenders. Upon the receipt by the Borrower of (a) a
claim from any Lender for compensation under Section 8.4 or 10.1 hereof, (b)
notice by any Lender to the Borrower of any illegality pursuant to Section 8.2
hereof or (c) in the event any Lender is in default in any material respect with
respect to its obligations under the Loan Documents (any such Lender referred to
in clause (a), (b) or (c) above being hereinafter referred to as an “Affected
Lender”), the Borrower may, in addition to any other rights the Borrower may
have hereunder or under applicable law, require, at its expense, any such
Affected Lender to assign, at par plus accrued interest and fees, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to a bank or other institutional lender specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority, (ii)
the Borrower shall have received the written consent of the Agent and the L/C
Issuer, which consents shall not be unreasonably withheld, to such assignment,
(iii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 8.1 hereof as if the Loans
owing to it were prepaid rather than assigned) other than principal owing to it
hereunder, and (iv) the assignment is entered into in accordance with the other
requirements of Section 10.12 hereof.

 

Section 8.6. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Agent. To the extent reasonably possible, a Lender shall designate an
alternative branch or funding office with respect to its Eurodollar Loans to
reduce any liability of the Borrower to such Lender under Section 8.4 or Section
10.1 hereof or to avoid the unavailability of Eurodollar Loans under Section 8.3
hereof, so long as such designation is not materially disadvantageous to the
Lender.

 

-49-



--------------------------------------------------------------------------------

Section 8.7. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

SECTION 9. THE AGENT.

 

Section 9.1. Appointment and Authorization of Agent. Each Lender hereby appoints
Fifth Third Bank, an Ohio banking corporation, as the Agent under the Loan
Documents and hereby authorizes the Agent to take such action as Agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto. Notwithstanding the use of the word “Agent” as a defined
term, the Lenders expressly agree that the Agent is not acting as a fiduciary of
any Lender in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Agent or any of the Lenders except as expressly set forth
herein.

 

Section 9.2. Agent and its Affiliates. The Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise or refrain from exercising such rights and power as though it were
not the Agent, and the Agent and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if it were not the Agent under the Loan Documents.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Agent in its individual
capacity as a Lender. References in Section 2 hereof to the Agent’s Loans, or to
the amount owing to the Agent for which an interest rate is being determined,
refer to the Agent in its individual capacity as a Lender.

 

Section 9.3. Action by Agent. If the Agent receives from the Borrower a written
notice of an Event of Default pursuant to Section 6.1 hereof, the Agent shall
promptly give each of the Lenders written notice thereof. Without limiting the
generality of the foregoing, the Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in Sections 7.2 and 7.5. Unless and until the Required Lenders give
such direction, the Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders. In no event, however, shall the Agent be required to take any
action in violation of applicable law or of any provision of any Loan Document,
and the Agent shall in all cases be fully justified in failing or refusing to
act hereunder or under any other Loan Document unless it first receives any
further assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability

 

-50-



--------------------------------------------------------------------------------

which may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the Agent to
take specific action, the Agent shall be fully justified in using its discretion
in failing to take or in taking any action thereunder. Any instructions of the
Required Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.

 

Section 9.4. Consultation with Experts. The Agent may consult with legal
counsel, independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

Section 9.5. Liability of Agent; Credit Decision. Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or not taken by it in connection with the Loan Documents: (i) with the
consent or at the request of the Required Lenders or (ii) in the absence of its
own gross negligence or willful misconduct. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 3
hereof, except receipt of items required to be delivered to the Agent; or (iv)
the validity, effectiveness, genuineness, enforceability, perfection, value,
worth or collectibility hereof or of any other Loan Document or of any other
documents or writing furnished in connection with any Loan Document; and the
Agent makes no representation of any kind or character with respect to any such
matter mentioned in this sentence. The Agent may execute any of its duties under
any of the Loan Documents by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, the Borrower, or any other Person
for the default or misconduct of any such agents or attorneys-in-fact selected
with reasonable care. The Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with the Agent
signed by such payee in form satisfactory to the Agent. Each Lender acknowledges
that it has independently and without reliance on the Agent or any other Lender,
and based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrower and its Subsidiaries, and the Agent shall have no liability to
any Lender with respect thereto.

 

Section 9.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Agent, and its directors,
officers, employees, agents, and

 

-51-



--------------------------------------------------------------------------------

representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified; provided that, in the event that the Borrower pays the Agent any
amounts due after any Lender has paid the Agent under this Section in respect of
such amounts, the Agent shall reimburse such Lender its share of such Borrower
payment. The obligations of the Lenders under this Section shall survive
termination of this Agreement. The Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Agent by any Lender arising outside of this
Agreement and the other Loan Documents.

 

Section 9.7. Resignation of Agent and Successor Agent. The Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower. Upon
any such resignation of the Agent, the Required Lenders shall have the right to
appoint a successor Agent which, so long as no Default or Event of Default has
occurred and is continuing, shall be subject to the Borrower’s approval. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation then the retiring Agent may, on behalf of the Lenders
and, so long as no Default or Event of Default has occurred and is continuing,
subject to the Borrower’s approval, appoint a successor Agent, which may be any
Lender hereunder or any commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as the
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent under the Loan
Documents, and the retiring Agent shall be discharged from its duties and
obligations thereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 9 and all protective provisions of the
other Loan Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent, but no successor Agent shall in
any event be liable or responsible for any actions of its predecessor. If the
Agent resigns and no successor is appointed, the rights and obligations of such
Agent shall be automatically assumed by the Required Lenders and the Borrower
shall be directed to make all payments due each Lender hereunder directly to
such Lender.

 

Any resignation by the Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer. Upon the acceptance of a successor’s appointment as
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

-52-



--------------------------------------------------------------------------------

Section 9.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities (i)
provided to the Agent in this Section 9 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Applications pertaining to such
Letters of Credit as fully as if the term “Agent”, as used in this Section 9,
included the L/C Issuer with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.

 

Section 9.9. Designation of Additional Agents. The Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

 

SECTION 10. MISCELLANEOUS.

 

Section 10.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 10.1(b) hereof, each payment by
the Borrower under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient imposed by the jurisdiction in which
its principal executive office or Lending Office is located) imposed by or
within the jurisdiction in which the Borrower is domiciled, any jurisdiction
from which the Borrower makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein. If any such withholding is
so required, the Borrower shall make the withholding, pay the amount withheld to
the appropriate governmental authority before penalties attach thereto or
interest accrues thereon and (if the Lender shall have complied with Section
10.1(b) hereof) forthwith pay such additional amount as may be necessary to
ensure that the net amount actually received by each Lender and the Agent free
and clear of such taxes (including such taxes on such additional amount) is
equal to the amount which that Lender or the Agent (as the case may be) would
have received had such withholding not been made. If the Borrower shall have
paid an additional amount as described in the preceding sentence to any Lender
that has not complied with Section 10.1(b) hereof, such Lender shall promptly
return such amount to Borrower. If the Agent or any Lender that has complied
with Section 10.1(b) hereof, pays any amount in respect of any such taxes,
penalties or interest, the Borrower shall reimburse the Agent or such Lender for
that payment on demand in Dollars. If the Borrower pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Agent on whose account such
withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.

 

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Agent on or before the date the initial Credit Event is
made hereunder or, if later, the date such financial institution becomes a
Lender hereunder, two duly completed and signed copies of (i) either Form W-8
BEN (relating to such Lender and entitling it to a complete exemption from

 

-53-



--------------------------------------------------------------------------------

withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form W-8
ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfoliointerest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code). Thereafter and from time to time, each Lender shall submit to the
Borrower and the Agent such additional duly completed and signed copies of one
or the other of such Forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) and such other
certificates as may be (i) requested by the Borrower in a written notice,
directly or through the Agent, to such Lender and (ii) required under
then-current United States law or regulations to avoid United States withholding
taxes on payments in respect of all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents or the Obligations. Upon the
request of the Borrower or the Agent, each Lender that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Agent a certificate to the effect that it is such a United
States person.

 

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, occurring after the Closing Date, that it
is unable to submit to the Borrower or the Agent any form or certificate that
such Lender is obligated to submit pursuant to subsection (b) of this Section
10.1 or that such Lender is required to withdraw or cancel any such form or
certificate previously submitted or any such form or certificate otherwise
becomes ineffective or inaccurate, such Lender shall promptly notify the
Borrower and Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

Section 10.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Agent or any Lender or on the part of the holder or holders of any of the
Obligations in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the Agent, the Lenders and of the holder or holders of any
of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

Section 10.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

-54-



--------------------------------------------------------------------------------

Section 10.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

Section 10.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

 

Section 10.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, and 10.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

 

Section 10.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

-55-



--------------------------------------------------------------------------------

Section 10.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the Agent and
the Borrower given by courier, by United States certified or registered mail, by
telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices under the Loan Documents to the
Lenders and the Agent shall be addressed to their respective addresses or
telecopier numbers set forth on the signature pages hereof, and to the Borrower
to:

 

On or prior to October 1, 2004:

 

American Pharmaceutical Partners, Inc.

Woodfield Executive Center

1101 Perimeter Drive

Schaumburg, Illinois 60173

Attention:     Vice President & Treasurer

Telephone:     (847) 330-1248

Telecopy:     (847) 517-3347

 

Subsequent to October 1, 2004:

 

American Pharmaceutical Partners, Inc.

1501 East Woodfield Road, Suite 300 East

Schaumburg, Illinois 60173

Attention:     Vice President & Treasurer

Telephone:     (847) 330-1248

Telecopy:     (847) 517-3347

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 2
hereof shall be effective only upon receipt.

 

Section 10.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 10.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Agent and each of the Lenders and the benefit of their respective successors and
assigns, including any subsequent holder of any of the Obligations. The Borrower
may not assign any of its rights or obligations under any Loan Document without
the written consent of all of the Lenders, such consent not to be unreasonably
withheld or delayed.

 

Section 10.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and the Agent shall have no obligation or responsibility to such
participant. Any agreement pursuant to which such participation is granted shall
provide that the granting Lender

 

-56-



--------------------------------------------------------------------------------

shall retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest. Any party to which
such a participation has been granted shall have the benefits of Section 8.1 and
Section 8.4 hereof; provided, however, that Borrower shall pay no amounts under
such sections in excess of the amounts Borrower would have paid absent such
participation. The Borrower authorizes each Lender to disclose to any
participant or prospective participant under this Section any financial or other
information pertaining to the Borrower or any Subsidiary; provided, however,
that such participant or prospective participant agrees in writing to be bound
by Section 10.24 hereof. Each Lender that grants any participation hereunder
shall cause each of its participants that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) to comply with those Lender
requirements set forth in Section 10.1(b) hereof. Any Lender that grants a
participation pursuant to this Section shall promptly provide the Borrower
written notice of such participation, including the party to whom the
participation is granted.

 

Section 10.12. Assignments. (a) Each Lender shall have the right at any time,
with the prior consent of the Agent, any L/C Issuer and, so long as no Event of
Default then exists, the Borrower (which consent of the Borrower shall not be
unreasonably withheld) to sell, assign, transfer or negotiate all or any part of
its rights and obligations under the Loan Documents (including, without
limitation, the indebtedness evidenced by the Notes then held by such assigning
Lender, together with an equivalent percentage of its obligation to make Loans
and participate in Letters of Credit) to one or more commercial banks or other
financial institutions or investors, provided that, unless otherwise agreed to
by the Agent, such assignment shall be of a fixed percentage (and not by its
terms of varying percentage) of the assigning Lender’s rights and obligations
under the Loan Documents; provided, however, that in order to make any such
assignment (i) unless the assigning Lender is assigning all of its Commitments,
outstanding Loans and interests in Letters of Credit Obligations, the assigning
Lender shall retain at least $5,000,000 in unused Commitments, outstanding Loans
and interests in Letters of Credit, (ii) the assignee Lender shall have
Commitments, outstanding Loans and interests in Letters of Credit of at least
$5,000,000, (iii) each such assignment shall be evidenced by a written agreement
(substantially in the form attached hereto as Exhibit F or in such other form
acceptable to the Agent) executed by such assigning Lender, such assignee Lender
or Lenders, the Agent and, if required as provided above, the Borrower, which
agreement shall specify in each instance the portion of the Obligations which
are to be assigned to the assignee Lender and the portion of the Commitments of
the assigning Lender to be assumed by the assignee Lender, and (iv) the
assigning Lender shall pay to the Agent a processing fee of $3,500 and any
out-of-pocket attorneys’ fees and expenses incurred by the Agent in connection
with any such assignment agreement. Any such assignee shall become a Lender for
all purposes hereunder to the extent of the rights and obligations under the
Loan Documents it assumes and the assigning Lender shall be released from its
obligations, and will have released its rights, under the Loan Documents to the
extent of such assignment. The address for notices to such assignee Lender shall
be as specified in the assignment agreement executed by it. Promptly upon the
effectiveness of any such assignment agreement, the Borrower shall execute and
deliver replacement Notes to the

 

-57-



--------------------------------------------------------------------------------

assignee Lender and the assigning Lender in the respective amounts of their
Commitments (or assigned principal amounts, as applicable) after giving effect
to the reduction occasioned by such assignment (all such Notes to constitute
“Notes” for all purposes of the Loan Documents), and the assignee Lender shall
thereafter surrender to the Borrower its old Notes. The Borrower authorizes each
Lender to disclose to any purchaser or prospective purchaser of an interest in
the Loans and interest in Letters of Credit owed to it or its Commitments under
this Section any financial or other information pertaining to the Borrower or
any Subsidiary; provided, however, that such purchaser or prospective purchaser
agrees in writing to be bound by Section 10.24 hereof. Each purchaser that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall comply with those Lender requirements set forth in Section
10.1(b) hereof.

 

(b) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

 

Section 10.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Agent are affected thereby, the Agent; provided
that:

 

(i) no amendment or waiver pursuant to this Section 10.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; and

 

(ii) no amendment or waiver pursuant to this Section 10.13 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change the
definitions of Termination Date or Required Lenders, change the provisions of
this Section 10.13, release any material guarantor (except as otherwise provided
for in the Loan Documents), or affect the number of Lenders required to take any
action hereunder or under any other Loan Document.

 

Section 10.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 10.15. Costs and Expenses; Indemnification. The Borrower agrees to pay
all reasonable costs and expenses of the Agent in connection with the
preparation, negotiation,

 

-58-



--------------------------------------------------------------------------------

syndication, and administration of the Loan Documents, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent, in
connection with the preparation and execution of the Loan Documents, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated. The Borrower further agrees to indemnify
the Agent, each Lender, and their respective directors, officers, employees,
agents, financial advisors, and consultants against all Damages (including,
without limitation, all expenses of litigation or preparation therefor, whether
or not the indemnified Person is a party thereto, or any settlement arrangement
arising from or relating to any such litigation) which any of them may pay or
incur arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence or willful misconduct of the party
claiming indemnification. The Borrower, upon demand by the Agent or a Lender at
any time, shall reimburse the Agent or such Lender for any legal or other
expenses incurred in connection with investigating or defending against any of
the foregoing (including any settlement costs relating to the foregoing) except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified. The obligations of the Borrower under this Section
shall survive the termination of this Agreement.

 

Section 10.16. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower at any time or from time to
time, upon notice to the Borrower or to any other Person, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust or payroll accounts, and in
whatever currency denominated) and any other indebtedness at any time held or
owing by that Lender or that subsequent holder to or for the credit or the
account of the Borrower, whether or not matured, against and on account of the
Obligations of the Borrower to that Lender or that subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or that subsequent holder shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or Notes
and other amounts due hereunder shall have become due and payable pursuant to
Section 7 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.

 

Section 10.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 10.18. Governing Law. This Agreement and the other Loan Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of Illinois.

 

Section 10.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or

 

-59-



--------------------------------------------------------------------------------

enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 10.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b)
neither the Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Agent or any Lender may have
received hereunder shall, at the option of the Agent, be (i) applied as a credit
against the then outstanding principal amount of Obligations hereunder and
accrued and unpaid interest thereon (not to exceed the maximum amount permitted
by applicable law), (ii) refunded to the Borrower, or (iii) any combination of
the foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Agent or any Lender for any Damages whatsoever arising out of
the payment or collection of any Excess Interest. Notwithstanding the foregoing,
if for any period of time interest on any of Borrower’s Obligations is
calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate of interest payable on the Borrower’s Obligations shall remain at
the Maximum Rate until the Lenders have received the amount of interest which
such Lenders would have received during such period on the Borrower’s
Obligations had the rate of interest not been limited to the Maximum Rate during
such period.

 

Section 10.21. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

 

Section 10.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago for purposes of all legal proceedings arising out
of or relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby. The Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the

 

-60-



--------------------------------------------------------------------------------

venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
THE BORROWER, THE AGENT, AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 10.24 Confidentiality. The Agent and each Lender agree to keep
confidential all non-public information provided to it by any Borrower or any of
its Subsidiaries or Affiliates pursuant to this Agreement; provided that nothing
herein shall prevent the Agent or any Lender from disclosing any such
information (a) to the Agent, any other Lender, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
assignee or participant, (c) upon the demand of any governmental authority, (d)
in response to any order of any court or other governmental authority or as may
otherwise be required pursuant to any Legal Requirement, (e) if required to do
so in connection with any litigation or similar proceeding, (f) that has been
publicly disclosed, or (i) in connection with the exercise of any remedy
hereunder, if and to the extent necessary to exercise such remedy. The Agent and
each Lender acknowledge and agree that the Borrower may, in response to any
request that the Agent or a Lender disclose information (by deposition,
interrogatories, requests for information or documents in legal proceedings,
subpoena, or other similar process), seek a protective order to enforce
compliance with this Section, and the Agent and each Lender agree to cooperate
with any such request.

 

[SIGNATURE PAGES TO FOLLOW]

 

-61-



--------------------------------------------------------------------------------

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

   

/s/ Nicole Williams

--------------------------------------------------------------------------------

Name:

 

Nicole Williams

Title:

 

Executive Vice President and

Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

“LENDERS”

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender, as L/C Issuer, and
as Agent

By:

 

/s/ Gregory D. [illegible]

--------------------------------------------------------------------------------

Name:

 

Gregory D. [illegible]

Title:

 

Vice President

Address:

Fifth Third Center

MD 109047

Cincinnati, Ohio 45263

Attention: Loan Syndications

Telecopy: (513) 534-3663

Telephone: (513) 534-7246

 

S-2



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a

Lender, and as Documentation Agent

By:

 

/s/ Thomas C. Woodward

--------------------------------------------------------------------------------

   

Thomas C. Woodward, Senior Vice President

2240 Butler Pike

Plymouth Meeting, PAl 9462

Telecopy: (610) 941-3129

Telephone: (610) 834-2464

With Attention to: Ben Smoot

Loan Participations

201 South College Street

Charlotte Plaza, CP-8

Charlotte, NC 28288-0680

Telecopy: (704) 383-4090

Telephone: (704) 383-0140

 

S-3



--------------------------------------------------------------------------------

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as a Lender

By:

 

/s/ Randall R. Meck

--------------------------------------------------------------------------------

Name:

 

Randall R. Meck

Title:

 

Vice President

Address:

222 N. LaSalle Street

17th Floor

Chicago, IL 60601

Attention: Randall Meck

Telecopy: (312) 269-1348

Telephone: (312) 499-3059

 

S-4



--------------------------------------------------------------------------------

CIBC INC., as a Lender

By:

 

/s/ George Knight

--------------------------------------------------------------------------------

Name:

 

George Knight

Title:

 

Managing Director

CIBC World Markets, as Agent

425 Lexington Avenue

New York, NY 10017

Attention: Robert O’Mara

Telecopy: (212) 856-3991

Telephone: (212) 856-3735

 

S-5



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of September 2, 2004, among
American Pharmaceutical Partners, Inc., the Lenders party thereto, Fifth Third
Bank, an Ohio banking corporation, as Agent, and Wachovia Bank, National
Association, as Documentation Agent (the “Credit Agreement”). Capitalized terms
used herein and not defined herein have the meanings assigned to them in the
Credit Agreement. [The Borrower has failed to pay its Reimbursement Obligation
in the amount of $            . Your Percentage of the unpaid Reimbursement
Obligation is $            ] or [             has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$            . Your Percentage of the returned Reimbursement Obligation is
$            .]

 

Very truly yours,

FIFTH THIRD BANK, an Ohio banking corporation, as L/C Issuer

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF BORROWING

 

Date:             ,         

 

To: Fifth Third Bank, an Ohio banking corporation, as Agent for the Lenders
parties to the Credit Agreement dated as of September 2, 2004 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
American Pharmaceutical Partners, Inc., certain Lenders which are signatories
thereto, Fifth Third Bank, an Ohio banking corporation, as Agent, and Wachovia
Bank, National Association, as Documentation Agent

 

Ladies and Gentlemen:

 

The undersigned, American Pharmaceutical Partners, Inc. (the “Borrower”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.4 of the
Credit Agreement, of the Borrowing specified below:

 

1. The Business Day of the proposed Borrowing is             ,         .

 

2. The aggregate amount of the proposed Borrowing is $            .

 

3. The Borrowing is to be comprised of $             of [Base Rate] [Eurodollar]
Loans.

 

[4. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be              months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a) the representations and warranties of the Borrower contained in Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:             ,         

 

To: Fifth Third Bank, as Agent for the Lenders parties to the Credit Agreement
dated as of September 2, 2004 (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”) among American Pharmaceutical Partners,
Inc., certain Lenders which are signatories thereto, Fifth Third Bank, as Agent,
and Wachovia Bank, National Association, as Documentation Agent

 

Ladies and Gentlemen:

 

The undersigned, American Pharmaceutical Partners, Inc. (the “Borrower”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.4 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

 

1. The conversion/continuation Date is             ,         .

 

2. The aggregate amount of the Loans to be [converted] [continued] is
$            .

 

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

 

4. [If applicable:] The duration of the Interest Period for the Loans included
in the [conversion] [continuation] shall be              months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a) the representations and warranties of the Borrower contained in Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurodollar Loan to a Base Rate Loan; and



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D-1

 

REVOLVING NOTE

 

U.S. $                       September 2, 2004

 

FOR VALUE RECEIVED, the undersigned, AMERICAN PHARMACEUTICAL PARTNERS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay
                                         (the “Lender”) on the Termination Date
of the hereinafter defined Credit Agreement, at the principal office of FIFTH
THIRD BANK, an Ohio banking corporation, as Agent, in Cincinnati, Ohio, in
immediately available funds, the principal sum of
                                         Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of September 2, 2004, among the Borrower, Fifth Third Bank, an Ohio
banking corporation, as Agent, Wachovia Bank, National Association, as
Documentation Agent, and the Lenders party thereto (the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D-2

 

SWING NOTE

 

U.S. $20,000,000   September 2, 2004

 

FOR VALUE RECEIVED, the undersigned, AMERICAN PHARMACEUTICAL PICTURES, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”) on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of
Fifth Third Bank, an Ohio banking corporation, as Agent, in Cincinnati, Ohio, in
immediately available funds, the principal sum of Twenty Million Dollars
($20,000,000) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Note is the Swing Note referred to in the Credit Agreement dated as of
September 2, 2004, among the Borrower, the Lenders party thereto, Fifth Third
Bank, an Ohio banking corporation, as Agent, and Wachovia Bank, National
Association, as Documentation Agent (the “Credit Agreement”), and this Note and
the holder hereof are entitled to all the benefits provided for thereby or
referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

AMERICAN PHARMACEUTICAL PICTURES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

   

Title

   



--------------------------------------------------------------------------------

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

To:

 

Fifth Third Bank, as Agent under, and

   

the Lenders party to, the Credit

   

Agreement described below

 

This Compliance Certificate is furnished to the Agent and the Lenders pursuant
to that certain Credit Agreement dated as of September 2, 2004, among us and
Wachovia Bank, National Association, as Documentation Agent (the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                      of American Pharmaceutical
Partners, Inc.;

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

 

4. To the best of my knowledge, the financial statements required by Section 6.1
of the Credit Agreement and being furnished to you concurrently with this
Compliance Certificate are true, correct and complete as of the date and for the
periods covered thereby; and

 

5. To the best of my knowledge, the representations and warranties of the
Borrower contained in Section 5 of the Credit Agreement are true and correct in
all material respects as though made on and as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such date).

 

6. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.



--------------------------------------------------------------------------------

7. The Schedule II hereto sets forth a comparison of current financials against
the budget for such period as required by Sections 6.1(c) and (d) of the Credit
Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                     20            .

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

TO            SCHEDULE I COMPLIANCE CERTIFICATE

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF SEPTEMBER 2, 2004

 

CALCULATIONS AS OF                    ,             

 

A.

   Minimum EBITDA (Section 6.18(a))             1.    Net Income during most
recent quarter    $                           2.    Interest expense during most
recent quarter    $                           3.    Income taxes during most
recent quarter    $                           4.    Depreciation and
amortization during most recent quarter    $                           5.   
Expenses in respect of Abraxane during most recent quarter ending on or prior to
3/31/05    $                           6.    Revenues in respect of Abraxane
during most recent quarter ending on or prior to 3/31/05    $
                          7.    Sum of Lines A1, A2, A3, A4 and A5 less Line A6
(EBITDA)    $                           8.    Line A7 shall not be less than   
$                           9.    The Borrower is in compliance (circle yes or
no)      yes/no

B.

   Minimum Tangible Net Worth (Section 6.18(b))             1.    Tangible Net
Worth    $                           2.    Line B1 shall not be less than    $
                          3.    The Borrower is in compliance (circle yes or no)
     yes/no

C.

   Maximum Debt to Capitalization (Section 6.18(c))             1.    Total
Funded Debt    $                           2.    Net Worth    $
                          3.    Sum of Lines C1 plus C2 (“Total Capitalization”)
   $                           4.    Ratio of Line C1 to C3                  :
1.0      5.    Line C4 not to more than    $                           6.    The
Borrower is in compliance (circle yes or no)      yes/no



--------------------------------------------------------------------------------

EXHIBIT F

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                     ,             

 

Reference is made to the Credit Agreement dated as of September 2, 2004 (the
“Credit Agreement”) among AMERICAN PHARMACEUTICAL PARTNERS, INC., the Lenders
(as defined in the Credit Agreement) FIFTH THIRD BANK, an Ohio banking
corporation, as Agent for the Lenders, and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent (the “Agent”). Terms defined in the Credit Agreement are
used herein with the same meaning.

 

                                                      (the “Assignor”) and
                                              (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a                 % interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
as of the Effective Date (as defined below), including, without limitation, such
percentage interest in the Assignor’s Commitments as in effect on the Effective
Date and the Loans, if any, owing to the Assignor on the Effective Date and the
Assignor’s Percentage of any outstanding L/C Obligations.

 

2. The Assignor (i) represents and warrants that as of the date hereof (A) its
Commitment is $                    , (B) the aggregate outstanding principal
amount of Loans made by it under the Credit Agreement that have not been repaid
is $                     and a description of the interest rates and interest
periods of such Loans is attached as Annex 1 hereto, and (C) the aggregate
principal amount of Assignor’s Percentage of outstanding L/C Obligations is
$                    ; (ii) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (iii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 6.1(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (ii)
agrees that it will, independently and



--------------------------------------------------------------------------------

without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Agent to take such
action as Agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) specifies as its lending office (and
address for notices) the offices set forth beneath its name on the signature
pages hereof.

 

4. As consideration for the assignment and sale contemplated in Annex 1 hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between the Assignor and the Assignee. It is understood
that commitment and/or letter of credit fees accrued to the Effective Date with
respect to the interest assigned hereby are for the account of the Assignor and
such fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5. The effective date for this Assignment and Acceptance shall be
                 (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Agent for acceptance and
recording by the Agent and, if required, the relevant Borrower.

 

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Effective Date directly
between themselves.

 

8. In accordance with Section 10.12 of the Credit Agreement, the Assignor and
the Assignee request and direct that the Agent prepare and cause the relevant
Borrower to execute and deliver to the Assignee the relevant Notes payable to
the Assignee in the amount of its Commitments and new Notes to the Assignor in
the amount of its Commitments after giving effect to this assignment. If the
Assignee is not a United States person (as such term is defined in Section
7701(a)(30) of the Code), it shall comply with those Lender requirements set
forth in Section 10.1(b) of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

9. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

 

[ASSIGNOR LENDER]

 

By  

 

--------------------------------------------------------------------------------

Name  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

 

[ASSIGNEE LENDER]

 

By  

 

--------------------------------------------------------------------------------

Name  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

 

Lending office (and address for notices):

 

Accepted and consented this              day of                     

 

AMERICAN PHARMACEUTICAL PARTNERS, INC.

 

By  

 

--------------------------------------------------------------------------------

Name  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

 

Accepted and consented to by the Agent this

             day of                     

 

FIFTH THIRD BANK, as Agent

and L/C Issuer

 

By  

 

--------------------------------------------------------------------------------

Name  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

 

-3-



--------------------------------------------------------------------------------

ANNEX I

 

TO ASSIGNMENT AND ACCEPTANCE

 

PRINCIPAL AMOUNT

--------------------------------------------------------------------------------

 

TYPE OF LOAN

--------------------------------------------------------------------------------

 

INTEREST RATE

--------------------------------------------------------------------------------

   MATURITY DATE


--------------------------------------------------------------------------------

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 1

 

COMMITMENTS

 

NAME OF LENDER

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

Fifth Third Bank

   $ 40,000,000.00

Wachovia Bank, National Association

   $ 30,000,000.00

Merrill Lynch Business Financial Services Inc.

   $ 17,500,000.00

CIBC Inc.

   $ 12,500,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 100,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 5.10

 

MATERIAL SUBSIDIARIES

 

NAME

--------------------------------------------------------------------------------

 

JURISDICTION OF
ORGANIZATION

--------------------------------------------------------------------------------

 

PERCENTAGE

OWNERSHIP

--------------------------------------------------------------------------------

 

OWNER

--------------------------------------------------------------------------------

NONE

           



--------------------------------------------------------------------------------

SCHEDULE 5.17

 

EXISTING INDEBTEDNESS

 

  11. Secured Party: CIT Communications Finance Corporation

Collateral: Leased equipment pursuant to lease No. x168510

Jurisdiction of filing: Delaware

Filing Number: 21684715

Principal: $0

 

  21. Secured Party: Lease Operations

Collateral: Leased equipment. OFD#6169. Oracle Software.

Jurisdiction of filing: California

Filing Number: 215060180

Principal: $0

 

  31. Secured Party: Newcourt Technologies Corporation

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4228083

In lieu statement filing in Delaware (number 22424913)

Principal: $0

 

  41. Secured Party: Newcourt Communications Finance Corporation

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4021717

Principal: $0

 

  51. Secured Party: Newcourt Technologies Corporation

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4050678

Principal: $0

 

  6. Secured Party: Canon Financial Services, Inc.

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4054057

Principal: $9,114.752

--------------------------------------------------------------------------------

1 Lien to be terminated by September 30, 2004

2 May be supplemented prior to September 30, 2004



--------------------------------------------------------------------------------

SCHEDULE 5.18

 

BORROWER CAPITALIZATION

JULY 31, 2004

 

Description

--------------------------------------------------------------------------------

   Shares


--------------------------------------------------------------------------------

Shares owned by American BioScience, Inc.

   47,984,160

Shares owned by BioAsia Fund

   3,316,877

Shares publicly traded

   19,052,752     

--------------------------------------------------------------------------------

Total outstanding, less shares held in Treasury by APP

   70,353,789     

--------------------------------------------------------------------------------

Outstanding Commitments:

    

Employee Stock Purchase Plan

   127,828

Stock Options

   2,353,721     

--------------------------------------------------------------------------------

     2,481,549     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 6.12

 

EXISTING LIENS

 

  11. Secured Party: CIT Communications Finance Corporation

Collateral: Leased equipment pursuant to lease No. x168510

Jurisdiction of filing: Delaware

Filing Number: 21684715

Principal: $0

 

  21. Secured Party: Lease Operations

Collateral: Leased equipment. OFD#6169. Oracle Software.

Jurisdiction of filing: California

Filing Number: 215060180

Principal: $0

 

  31. Secured Party: Newcourt Technologies Corporation

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4228083

In lieu statement filing in Delaware (number 22424913)

Principal: $0

 

  41. Secured Party: Newcourt Communications Finance Corporation

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4021717

Principal: $0

 

  51. Secured Party: Newcourt Technologies Corporation

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4050678

Principal: $0

 

  6. Secured Party: Canon Financial Services, Inc.

Collateral: Leased equipment.

Jurisdiction of filing: Illinois

Filing Number: 4054057

Principal: $9,114.752

--------------------------------------------------------------------------------

1 Lien to be terminated by September 30, 2004

2 May be supplemented prior to September 30, 2004



--------------------------------------------------------------------------------

SCHEDULE 6.14

 

EXISTING INVESTMENTS

 

Investments

as of September 2, 2004

 

Company

--------------------------------------------------------------------------------

   Percentage
Ownership


--------------------------------------------------------------------------------

 

Pharmaceutical Partners of Canada

   100 %

Drug Source Company, LLC

   50 %

Alchemia

   <5 %

APP Pharmaceutical Partners of Switzerland, GmbH

   100 %

Webdrugsource.com

   100 %